IN THE COURT OF APPEALS OF NORTH CAROLINA

                                  No. COA 15-48

                                 Filed: 5 April 2016

Wake County, No. 12 CVS 14344

LAWRENCE PIAZZA and SALVATORE LAMPURI, Plaintiffs,

             v.

DAVID KIRKBRIDE, GREGORY BRANNON, and ROBERT RICE, Defendants.


      Following a trial by jury in Wake County Superior Court with Judge G. Bryan

Collins presiding, Defendant-Appellant Gregory Brannon appeals from a 13 March

2014 final judgment awarding monetary damages and order awarding attorney fees

and costs, and a 11 April 2014 order denying Brannon’s motion for judgment

notwithstanding the verdict or in the alternative a new trial. Heard in the Court of

Appeals 12 August 2015.


      Poyner Spruill LLP, by Steven B. Epstein & Andrew H. Erteschik Attorney for
      Plaintiff-Appellees.

      Smith Moore Leatherwood, LLP, by Matthew Nis Leerberg & Mark A.
      Finkelstein, and The Law Office of Michael Lee Frazier, by Michael Lee Frazier,
      Attorneys for Defendant-Appellant Gregory Brannon and Defendant-Appellee
      David Kirkbride.


      HUNTER, JR., Robert N., Judge.


      Defendant Gregory Brannon (“Brannon”) appeals following a jury verdict

finding him liable to Plaintiffs Lawrence Piazza (“Piazza”) and Salvatore Lampuri

(“Lampuri”) (together “Plaintiffs”) under the North Carolina Securities Act (“NCSA”),
                                PIAZZA V. KIRKBRIDE

                                 Opinion of the Court



N.C. Gen. Stat. § 78-56(a)(2). The court awarded monetary damages to Piazza for

$150,000.00 and to Lampuri for $100,000.00 plus interest at the legal rate. To this

amount the court also assessed attorney fees of $123,804.00 and court costs of

$8,493.79. We affirm.

                              I. Standard of Review

      On appeal, Brannon seeks review of the following legal issues: (1) Whether the

Plaintiffs sufficiently pled and proved the statutory elements of NCSA section 78A-

56(a)(2) securities fraud including a duty to prove scienter? (2) Whether the North

Carolina Pattern Jury Instruction detailing the Director Safe Harbor provision, N.C.

Gen. Stat. § 55-8-30(b) should have been given? (3) Whether the jury verdict was

inconsistent? In the event that this Court reverses any of these legal issues, then

Brannon argues he is entitled to a new trial and to have this Court vacate the award

of attorney fees and costs.

      All Brannon’s legal arguments are raised in the context of his Rule 50(a)

motion for directed verdict, Rule 60 motion for judgment notwithstanding the verdict,

and Rule 59(a) motion for new trial. Each motion is predicated upon similar facts

and the similar legal premise that the verdict was “contrary to law.” Brannon’s

appeal suggests that we review his first and second arguments under the de novo

standard of review and review his third argument for an abuse of discretion. Brannon




                                        -2-
                                 PIAZZA V. KIRKBRIDE

                                  Opinion of the Court



contends that all of his arguments should be reviewed under the abuse of discretion

standard.

      Our analysis of Brannon’s appeal leads to the conclusion that all his arguments

surround the issue of whether or not the trial court’s decisions were “errors of law”

which would entitle him to a new trial. We review questions of law de novo with the

following caveat.

      “While an order for new trial pursuant to Rule 59 which satisfies the

procedural requirements of the Rule may ordinarily be reversed on appeal only in the

event of ‘a manifest abuse of discretion,’ when the trial court grants or denies a new

trial ‘due to some error of law,’ then its decision is fully reviewable.” Chiltoski v.

Drum, 121 N.C. App. 161, 164, 464 S.E.2d 701, 703 (1995) (quoting Garrison v.

Garrison, 87 N.C. App. 591, 594, 361 S.E.2d 921, 923 (1987)), disc. review denied, 343
N.C. 121, 468 S.E.2d 777 (1996). Our Court has used a similar standard of review

when addressing jury instruction issues. “On appeal, this Court considers a jury

charge contextually and in its entirety. The charge will be held to be sufficient if it

presents the law of the case in such manner as to leave no reasonable cause to believe

the jury was misled or misinformed. The party asserting error bears the burden of

showing that the jury was misled or that the verdict was affected by an omitted

instruction. Under such a standard of review, it is not enough for the appealing party

to show that error occurred in the jury instructions; rather, it must be demonstrated



                                         -3-
                                  PIAZZA V. KIRKBRIDE

                                   Opinion of the Court



that such error was likely, in light of the entire charge, to mislead the jury.” Hammel

v. USF Dugan, Inc., 178 N.C. App. 344, 347, 631 S.E.2d 174, 178 (2006) (citations and

quotation marks omitted).

      With regard to the argument that the verdict was inconsistent, we review the

issue under the abuse of discretion standard.             When a jury returns a verdict

answering several issues, and an irreconcilable repugnance among the issues makes

them “so contradictory as to invalidate the judgment, the practice of the Court is to

grant a new trial . . . .” Palmer v. Jennette, 227 N.C. 377, 379, 42 S.E.2d 345, 347

(1947). However, “[i]t is well settled that a verdict should be liberally and favorably

construed with a view of sustaining it, if possible . . .” Strum v. Greenville Timberline,

LLC, 186 N.C. App. 662, 665, 652 S.E.2d 307, 309 (2007) (quoting Guy v. Gould, 202
N.C. 727, 729, 164 S.E. 120, 121 (1932)). “‘The trial judge has the discretionary power

to set aside a verdict when, in his opinion, it would work injustice to let it stand; and,

if no question of law or legal inference is involved in the motion, his action in so doing

is no subject to review on appeal in the absence of a clear abuse of discretion.’”

Seaman v. McQueen, 51 N.C. App. 500, 505, 277 S.E.2d 118, 121 (1981) (quoting Selph

v. Selph, 267 N.C. 635, 637, 148 S.E.2d 574, 575–76 (1996)).

                                        II. Facts

A. Background




                                          -4-
                                PIAZZA V. KIRKBRIDE

                                  Opinion of the Court



      Brannon and Piazza first met at Chicago Medical School in 1986. Piazza went

on to practice medicine as an ophthalmologist in Maine, and Brannon established his

own practice as an OB/GYN in North Carolina. In the early 1990s, Brannon and

Piazza invested in a start-up software company, Arckosian Entertainment.

Arckosian produced a large online role-playing game, and was founded by Robert Rice

(“Rice”), who also served as a president and director for the company. Arckosian

closed in 1997, and Rice started several other businesses. During a stint at one

company, Z Reality, Rice worked with David Kirkbride (“Kirkbride”), who previously

practiced real estate and corporate law in Raleigh, North Carolina.

      Brannon met John Cummings (“Cummings”) during a medical appointment in

2006, when he served as the prenatal OB/GYN for Cummings’s wife. Brannon and

Cummings found that they had common interests in investment opportunities, as

Cummings had previously worked at an investment group that Brannon had invested

in. The two continued to be friends and business acquaintances after Cummings’s

wife gave birth.

      In 2007 Rice and Kirkbride founded Neogence Enterprises (“Neogence”), which

Rice described as his “brain child.” Neogence developed augmented reality (“AR”)

applications for smartphones.    Augmented reality is a method to display three-

dimensional graphics over a video stream, like the yellow first-down line that appears

on screen during a televised football game. The augmented reality application that



                                         -5-
                                    PIAZZA V. KIRKBRIDE

                                      Opinion of the Court



Neogence developed was called Mirascape. Neogence developed Mirascape to allow

smartphone owners to use their phone’s camera to scan different areas around them,

which would uncover social media posts, photos, restaurant reviews, and other

information that would appear on the smartphone’s screen.

       Rice served as the CEO of Neogence, and focused on developing technology and

growing funding for the company.             Kirkbride helped with fundraising efforts,

investing $75,000.00 himself, and sharing multiple responsibilities as Neogence’s co-

founder. During Neogence’s infancy, Rice talked to Brannon about various business

challenges, and sought advice and encouragement. Rice talked to Kirkbride about

adding Brannon to the Neogence board of directors, and they agreed to add Brannon.

Together, Rice, Kirkbride, and Brannon formed Neogence’s initial board of directors.

       In 2009, Brannon hosted an event at his home to promote Neogence and

introduced Cummings to Rice and Kirkbride. A few weeks after the introduction,

Rice and Kirkbride talked to Cummings about joining Neogence as an executive,

which he did, joining as the Chief Sales Officer.

       Brannon raised money by introducing potential Neogence investors to Rice.

Neogence received money from “angel investors,” and in exchange, issued convertible

promissory notes to the investors.1 These notes set out a specific maturity date, at


       1 Black’s Law Dictionary defines an “angel investor” as an experienced and successful
entrepreneur, professional, or entity, that provides start-up or growth financing to a promising
company, often together with advice and contacts. Black’s Law Dictionary (10th ed. 2014). For SEC



                                              -6-
                                      PIAZZA V. KIRKBRIDE

                                        Opinion of the Court



which time the investor could choose to either recoup his money with interest, or

convert that value into a percentage of Neogence stock.

       One such angel investor was Brannon’s medical school friend, Piazza. Brannon

called Piazza in January 2010, to tell him about investment opportunities in

Neogence. Piazza invested in Neogence in two installments, a $13,900.00 investment

on 5 February 2010, and a $36,100.00 investment on 26 February 2010. Piazza

received convertible promissory notes for both investments, with each note set to

mature on 30 September 2010.

       Another angel investor, Lampuri, worked as the vice president of operations at

his family-owned construction company. Lampuri and his wife, Kristen, became

acquainted with Brannon through his services as an OB/GYN. The couple used

Brannon as an OB/GYN during the birth of their first child, and again in February

2010 when Kristen was pregnant with their second child.                         During prenatal

appointments on 17 February 2010 and 16 March 2010, Lampuri accompanied his

wife to Brannon’s office, and into the examination room. During both examinations,

Brannon discussed Neogence investment opportunities with Lampuri, telling him

about the company’s Mirascape software.

B. Cummings’s 30 April 2010 Meeting in New York City




purposes an angel investor is an “accredited investor” with a high net worth ($1,000,000.00 or more),
who can invest with less disclosure than ordinary investors and regularly invests in higher-risk
investments. See 17 C.F.R. § 230.501(a).

                                                -7-
                                     PIAZZA V. KIRKBRIDE

                                       Opinion of the Court



       On 29 April 2010, Cummings attended a retirement party in New York City,

celebrating a friend’s career at McGarry Bowen, an advertising agency whose clients

included Verizon Wireless. During the party, Cummings met Joe Roth, a McGarry

Bowen account executive. Roth and Cummings set up a meeting for the following day

to discuss a potential Neogence-Verizon relationship to make Mirascape Verizon’s

OEM2 featured AR application or a potential Neogence-McGarry Bowen relationship

to feature Mirascape in a Verizon advertising campaign. At 8:04 pm on 29 April 2010,

Cummings emailed Rice telling him about the scheduled meeting. Rice responded

that night at 10:19 pm, and sent Cummings presentation materials for the meeting.

       The next day Cummings met with Joe Roth, McGarry Bowen account

executives assigned to the Verizon account, and an unnamed Verizon marketing

employee. Cummings gave a presentation about the Mirascape software and its

ongoing development, but did not perform any software demonstrations.                         The

McGarry Bowen account executives stated to Cummings that they would consider

Mirascape as part of their upcoming Summer 2010 advertising campaign for Verizon

Droid smartphones, if Neogence could develop Mirascape so that it could meet the

account executives’ expectations.           The Verizon employee did not make any

suggestions that Mirascape might become a featured or pre-installed application on

Verizon smartphones.        Afterwards, Cummings discussed the meeting with Rice,


       2The term “OEM” means that the application or software is factory installed on a smartphone,
making it a default application.

                                               -8-
                                 PIAZZA V. KIRKBRIDE

                                  Opinion of the Court



Brannon, and Kirkbride “many, many, many, many times.” He described these

communications as follows:

             I don’t recall exactly what I said. I’m sure I explained to
             them that they were very excited. I was very excited. That
             if we could come back with a demo, that, you know, we
             would have a lot of possibilities of what we could do with
             the company and how great that would be for Neogence.
             But the priority was to get the app developed. But without
             the app, none of it would be possible.

      The same day, at 4:14 pm, Rice emailed Brannon, Piazza, and others, reporting

on Cummings’s meeting at McGarry Bowen. At 5:56 pm, Brannon sent an email to

Piazza, Rice, and others, stating the following:

             Guys John Cummings just had a meeting in NY with
             Verizon. We need $100–200K ASAP, in 3–4 weeks we go
             back to Verizon we have an oppurtnity [sic] to be their
             featured AR. Rob [Rice] is going to send out a summary
             later today. I know all of you are BUSY!!! I need you to
             give a few minutes to look at this potential. THANK YOU
             for your TRUST!! Greg John Cummings xxx-xxx-xxxx Rob
             Rice xxx-xxx-xxxx

Brannon contacted Rice and told him to call Cummings and to also update Neogence’s

investors about the Verizon opportunity. Rice called Cummings, and he told Rice

about the New York meeting, stating a Verizon employee “fortuitously” sat in on the

meeting, and the McGarry Bowen executives were excited about the presentation.

      At 7:14 pm, Rice sent a follow-up email to the investors including Piazza, but

not Lampuri. In the email Rice sought, “$200,000 in additional angel funding” and

described “[t]he opportunity here, is to become the feature AR application for Verizon


                                         -9-
                                 PIAZZA V. KIRKBRIDE

                                   Opinion of the Court



OEM’d [sic] on all of the Droid smart mobiles and leverage their marketing. . . .” Prior

to sending the email, Rice did not speak with anybody from Verizon or McGarry

Bowen.

C. Soliciting Investments

      The month following Brannon’s and Rice’s 30 April 2010 emails, Piazza and

Brannon talked on the phone about seventy times, according to Piazza’s count.

Brannon described the Verizon opportunity, according to Piazza, consistently with

his email.   During these calls Brannon urged Piazza to call Cummings, and on or

about 1 May 2010, Piazza spoke with Cummings, who described to him the Verizon

opportunity no differently than Brannon did.              Piazza later phoned Kirkbride.

According to Piazza, each phone call from Brannon, Kirkbride, and Cummings

described the Verizon opportunity in identical terms.

      On 3 May 2010, Rice forwarded an email to Piazza, which was originally an

email sent from Rice to Cummings, Kirkbride, and Brannon. Rice wrote Piazza, “FYI,

I meant to include you on this earlier today when I sent it out . . . .” The forwarded

message read:

             This is going to be difficult and ambitious, but definitely
             doable, providing we secure funding this week. . . . Ideally,
             I'd like to schedule the presentation/demo on . . . [May]
             26/27. . . . I've also got some people lined up that will be
             ready to go and jump into development, again, waiting on
             resources in the bank. . . . [W]e are working on getting all
             of our ducks in a row both for funding follow-ups, business
             development and setting the stage to rapidly execute and


                                          - 10 -
                                 PIAZZA V. KIRKBRIDE

                                   Opinion of the Court



            kick out a bad-ass live demo for Verizon that does the
            majority of what we are talking about launching in July.
            Again, provided a funding injection like now.

      On 6 May 2010, Rice sent another email to Piazza, giving a rough timeline for

developing Mirascape:

            The expectation is that the Verizon meeting will be around
            the 25th or 26th of May, although we are going to see about
            pushing it off to Friday, June 4th, which will give us a full
            four weeks. . . . So at the end of the day, I would like to close
            on $200,000 before the end of the month. . . . We are going
            to do this. Verizon won’t know what hit them.

      Following up with Piazza on 11 May 2010, Rice emailed:

            [W]e have targeted Friday, June 4th. Has John confirmed
            this, for meeting and presenting with Verizon . . . [s]o, John
            and I, or all of us can fly directly to New York City on the
            redeye Thursday night and present in the early afternoon
            and return to Raleigh . . . [on] the evening of the 4th.

      On 18 May 2010, Rice emailed Kirkbride and Cummings, telling Cummings he

needed a target date to present the Mirascape demonstration to Verizon. Rice wrote:

            As before, we will meet our goals and milestones but only
            if everyone stops playing chicken and tying my hands. I'm
            done arguing, cajoling and reassuring. Let's get some
            funds in the door today, and then everyone needs to get out
            of our way so we can release the damn product. I'd like an
            update this afternoon with Larry’s [Piazza’s] requested
            [investment] terms and a reasonable date for Verizon [sic]
            meeting.

      Rice emailed Piazza on 25 May 2010, stating:

            I'll do whatever it takes to get you on board. At this point
            I can't move this company forward without you. Without
            you investing right now, we are going to lose our

                                          - 11 -
                                 PIAZZA V. KIRKBRIDE

                                   Opinion of the Court



             momentum. Development is going to stall, and we are
             likely going to lose some people that have to deal with
             economic realities of their own. If this does happen, I'll
             keep fighting and rebuild, but we will have lost our chance
             to be a player in the industry this year . . . . It will take me
             months to recover if we fall apart now. On the other hand,
             if you invest now, you are effectively breathing new life
             back into the company and empowering me and us to stop
             crawling along and start running the race. . . . I can do all
             of this with your investment this week, and I can deliver.
             Granted some of the timelines and milestones have shifted
             and will always continue to shift as we move forward. . . .
             You know I have been completely open and transparent
             with you from day one, even to my disadvantage in
             negotiating. And quite frankly, we’re at a crossroads right
             now. We need your investment and we need it yesterday.
             Please believe in me and the team. We can’t do this
             without you.

Afterwards, Rice told Kirkbride to “do what you feel is necessary to close” Piazza.

D. Piazza’s and Lampuri’s Investments at Issue

      On 26 May 2010, Cummings and Kirkbride flew to Maine and met with Piazza.

On 28 May 2010, Piazza made a third investment of $150,000.00, adding to his two

previous investments of $13,900.00 and $36,100.00.

      Contemporaneous with Piazza’s $150,000.00 investment, Lampuri learned of

the Verizon opportunity while at a prenatal exam with his wife on 25 May 2010.

Lampuri described the visit:

             Well, [it was] just like any other prenatal visit, my wife was
             on the exam room table. I was sitting in the chair next to
             it . . . . And she was wearing the gown, if you want to say. .
             . . And then he [Brannon] proceeded to, you know, do an
             examination on my wife. Whether it's, you know, putting
             his hands on her stomach making sure everything looked

                                          - 12 -
                                PIAZZA V. KIRKBRIDE

                                 Opinion of the Court



            good there, hearing the heartbeat. And as that was going
            we were having casual conversation . . . . Him and I, you
            know, how's the company going, such and such. And then
            . . . he sat down in the other chair. . . . [A]nd he proceeded
            to have a conversation with me about this exciting new
            opportunity that Neogence, his company had. . . . And at
            that moment, he said . . . we've got something really
            exciting going on, our director of sales just got back from
            New York City at a meeting. There were Verizon
            executives there, and they were absolutely blown away by
            our technology. . . Neogence needed to go back, create this
            demo, come back and show Verizon, you know, what
            they've been talking about, what they've been showing
            about this technology and they're going get OEMed.
            They're going pre-installed on all Verizon phones.

Lampuri’s wife, Kristen, described the appointment the same, stating she was one-

hundred-percent certain that Brannon said Neogence “had an opportunity to be

featured on Verizon phones directly installed on the phone.”

      In mid-July 2010, Lampuri went to Neogence’s headquarters and met with

Cummings, Rice, and Kirkbride. At headquarters, Cummings presented to Lampuri

and described the Verizon opportunity the same as Brannon, except for the difference

that Brannon did not say the 30 April 2010 meeting took place at an advertising

agency. At the meeting, Rice told Lampuri that the Verizon opportunity was real and

the funds Neogence was seeking “were to get this demo up and . . . coming to show

Verizon.” The meeting ended and Lampuri did not invest right away. Instead,

Lampuri went back to Neogence headquarters in August 2010, with his father, Tino

Lampuri, and his cousin Anthony Lampuri. Cummings gave another presentation

about the Verizon opportunity, and Rice reiterated the need for funding to create a

                                        - 13 -
                                PIAZZA V. KIRKBRIDE

                                  Opinion of the Court



Mirascape demonstration. Thereafter, Lampuri made a $100,000.00 investment on

24 September 2010, in exchange for a convertible promissory note.

E. The Decline of Neogence

      Neogence’s target date to have a Mirascape demonstration ready for Verizon

was delayed several times. Growing frustrated in November 2010, Rice emailed

Kirkbride, stating:

             I don’t even know if there’s any OEM opportunity here or
             not . . . I’ll also say that John [Cummings] makes a lot of
             stuff up or makes large claims for effect or to make a point.
             I’m not the only one that has noticed this. So my level of
             trust for anything he says is minimal at best right now.

      Neogence never had a follow-up meeting with Verizon after Cummings’s 30

April 2010 meeting at McGarry Bowen. Neogence eventually ran out of money and

stopped doing business in July 2011.

       Subsequently, sometime in 2011, Piazza sued Neogence in an unrelated civil

action, in which Cummings gave an affidavit dated 23 April 2012. In that affidavit,

Cummings relates facts regarding his meeting with the marketing executives at

McGarry Bowen in the following terms:

             During the [30 April 2010 New York] meeting, there was
             no discussion of Mirascape being bundled or OEM’d [sic] on
             to DROID smartphones, by me, Joe Roth or the Verizon
             employee. Similarly, there was no discussion of Mirascape
             becoming Verizon’s feature AR. These topics simply did
             not come up. At no point in during my employment with
             Neogence did I discuss these topics with anyone associated
             with Verizon.


                                         - 14 -
                                    PIAZZA V. KIRKBRIDE

                                      Opinion of the Court



Piazza      received   the   affidavit,   and   upon     reviewing   it,   learned   of   the

misrepresentations and omissions that based his investment. Shortly thereafter, in

May 2012, Piazza called Lampuri and told him the Verizon opportunity was

completely false, that in fact, “all Neogence ever had from the beginning was a

possible marketing campaign” with McGarry Bowen. After this discovery, litigation

followed.

                                 III. Procedural History

      On 10 October 2012, Plaintiffs filed a complaint against Kirkbride, Brannon,

and Rice for securities fraud under N.C. Gen. Stat. §§ 78A-8, 78A-56(a) and (c).

Plaintiffs’ complaint alleged the following: (1) the notes issued to them were securities

under the NCSA; (2) Defendants directly and indirectly employed devices, schemes,

and artifices to defraud Plaintiffs; (3) Defendants made untrue statements of

material fact and omitted to state material facts necessary in order to make the

statements made, in light of the circumstances, not misleading; (4) Defendants’ false

and misleading representations included the representation that Neogence had an

existing opportunity with Verizon for Mirascape to become a featured AR application

pre-installed on all Verizon Droid smartphones; (5) Defendants knowingly,

intentionally, and/or recklessly engaged in fraud and made untrue statements of

material fact; (6) Plaintiffs reasonably and justifiably relied upon Defendants’

representations; (7) the false representations directly and proximately caused



                                             - 15 -
                                  PIAZZA V. KIRKBRIDE

                                   Opinion of the Court



Piazza’s $150,000.00 investment and Lampuri’s $100,000.00 investment; and (8)

Defendants violated N.C. Gen. Stat. §§ 78A-8, 78A-56(a) and (c).

       Predicating these claims were the misrepresentations and omissions made by

Brannon, contained in his 30 April 2010 email to Piazza and others, and his direct

conversations with Lampuri, all of which claimed Neogence had an existing

opportunity to “go back to Verizon . . . to be their featured AR . . . .” application pre-

installed on all Verizon Droid smartphones. In their prayer for relief, Plaintiffs

sought $150,000.00 for Piazza, $100,000.00 for Lampuri, plus interest, attorney fees,

and costs.

      Defendants filed motions to dismiss and answers generally denying the

allegations of the complaint, filed counterclaims and crossclaims, and asserted

affirmative defenses including but not limited to contributory negligence, failure to

mitigate damages, failure to show reasonable reliance, unclean hands, waiver and

estoppel, and “reserve[ing] the right to serve other affirmative defenses or claims as

the evidence in the action warrants.” Discovery was conducted on these issues.

      Subsequently, Defendants filed summary judgment motions and were heard

by Judge Donald W. Stephens on 22 November 2013. Kirkbride asserted there was

no material issue of fact, based on the following:

             I. The Representations Allegedly Made by John
             Cummings, Gregory Brannon and Robert Rice and
             Allegedly Repeated by Defendant Kirkbride Are Literally
             True, and Insufficiently Definite to be False or Reasonably


                                          - 16 -
                              PIAZZA V. KIRKBRIDE

                               Opinion of the Court



           Relied Upon.

           II. There Was No Legally Material Misrepresentation of
           Fact.

           III. Plaintiffs Failed to Make any Reasonable Inquiry as to
           the Basis or Meaning of the Representations.

           IV. Defendant Kirkbride Is Absolved as a Matter of Law
           Because He Repeated the Statements John Cummings
           Made to Plaintiffs and to Mr. Kirkbride.

     Brannon and Rice argued for summary judgment, stating:

           1. Plaintiff Piazza was equally or possibly a more
           sophisticated investor than was either of the Defendants
           and hence he could not have reasonably relied upon either
           of them; Plaintiff Lampuri invested long after the
           "opportunity with Verizon" complained of was an
           immediate and/or achievable goal and hence his reliance
           upon either of the Defendants with respect to emails
           months before his investment is unreasonable as a matter
           of law.

           2. Further, the representations allegedly made by John
           Cummings, David Kirkbride, Gregory Brannon and Robert
           Rice were literally true and insufficiently definite to be
           false or reasonably relied upon as a matter of law.

           3. There were no legally material misrepresentations of
           fact made by either Defendant to the Plaintiffs.

           4. Plaintiffs failed to make any reasonable inquiry or
           perform even minimal due diligence as to the basis or
           meaning of any alleged representations made to them prior
           to investing in Neogence.

     On 25 November 2013, Judge Stephens, after hearing arguments of counsel

and considering the materials submitted to him arising from discovery, granted


                                      - 17 -
                                 PIAZZA V. KIRKBRIDE

                                   Opinion of the Court



summary judgment for Kirkbride, dismissing the claims against him, but denied

summary judgment for Brannon and Rice. Piazza initially appealed the order for

summary judgment favoring Kirkbride, but later abandoned that appeal. Brannon

included the order of summary judgment favoring Kirkbride in his notice of appeal

but did not request that this Court reverse this decision. Therefore, lacking such a

request on appeal, we are without jurisdiction to consider the summary judgment in

favor of Kirkbride.

      The case was called for trial on 10 February 2014, in Wake County Superior

Court before Judge Collins. At trial, Plaintiffs called the following witnesses: Rice,

Piazza, Lampuri, Lampuri’s cousin Anthony, Lampuri’s wife Kristen, and played

Cummings’s video deposition for the jury. Cummings’s affidavit was also introduced,

which stated the following:

               During the [30 April 2010 New York] meeting, there was
               no discussion of Mirascape being bundled or OEM’d [sic] on
               to DROID smartphones, by me, Joe Roth or the Verizon
               employee. Similarly, there was no discussion of Mirascape
               becoming Verizon’s feature AR. These topics simply did
               not come up. At no point in during my employment with
               Neogence did I discuss these topics with anyone associated
               with Verizon.

When questioned about the affidavit, Rice testified that he believed it was false, and

Piazza and Lampuri testified that it was inconsistent with the statements

Cummings, Kirkbride, Rice, and Brannon made to them about the Verizon

opportunity.


                                          - 18 -
                                 PIAZZA V. KIRKBRIDE

                                   Opinion of the Court



      After Plaintiffs rested their case, defense counsel made a motion for directed

verdict. To support the motion for directed verdict, defense counsel repeated some of

the arguments advanced by Defendant’s and Kirkbride’s motions for summary

judgment. First, Defendants argued that it is inequitable to hold Brannon and Rice

liable as directors if Kirkbride, the other director, escapes liability. Second, because

all Defendants were acting as directors, Brannon and Rice are entitled to a Safe

Harbor defense.

      Under this theory, defense counsel contends that Cummings told all of the

directors that Mirascape would be pre-installed or “OEMed” on Verizon Droid

smartphones. “It’s my contention that Greg Brannon and Robert Rice did not succeed

in their motion for summary judgment at the time because the defendants were

arguing they said something different than what David Kirkbride and John

Cummings had told them.”

      The court questioned defense counsel as follows:

             THE COURT: Do you think it's fair to say that Mr.
             Kirkbride was let out of the case because there was no
             evidence that he made any representation to either one of
             these plaintiffs? I haven't heard any evidence that he
             personally made any representations to anybody.

             [DEFENSE COUNSEL]: It's my contention that Mr.
             Kirkbride was let out of that case because the
             representations he made were consistent with those made
             by John Cummings.

             THE COURT: Okay. Go ahead.


                                          - 19 -
                                PIAZZA V. KIRKBRIDE

                                  Opinion of the Court




             [DEFENSE COUNSEL]: Okay. And that's what's different
             about our case is that they allege that we said something
             different. What did we say different? We said that it was—
             we had the opportunity to be a featured AR, preinstalled
             and OEMed on all Verizon Droid smart phones. That's the
             only difference. But I think that's what—

             THE COURT: And your clients did not say that.

             [DEFENSE COUNSEL]: First off, we do deny saying that.
             . . . But then, ultimately we conclude by virtue of the
             deposition that you heard from John Cummings, it was
             definitely true that they did have that opportunity to. And
             that’s what he believed, and that’s what they believed. And
             that, under [N.C. Gen. Stat. §] 55-8-30, there’re entitled to
             a directed verdict because they don’t have liability because
             they reasonably relied on him.

      Brannon and Rice argued they were shielded from liability as directors under

the Director Safe Harbor statute, N.C. Gen. Stat. § 55-8-30(b), of the North Carolina

Business Corporation Act (“Corporation Act”) because they relied on Cummings as

an officer of Neogence. Judge Collins found that there were factual issues needing

jury resolution because Defendants’ statutory defense under N.C. Gen. Stat. § 78A-

56(a)(2) required them to carry the burden of proof on their “reasonable care” defense

to the jury. Then Judge Collins directly stated the following to defenses counsel:

             THE COURT: . . . . But it seems to me that your Chapter
             55 defense, if I look at the pattern jury instructions about
             that defense, one of the elements is that the plaintiffs
             would have to prove that the defendant failed to act in a
             manner he reasonably believed to be in the best interest of
             the corporation, which leads me to believe that that defense
             is only as to derivative suits against the director by
             shareholders. How does it apply in this case?

                                         - 20 -
                                PIAZZA V. KIRKBRIDE

                                 Opinion of the Court



      After this discussion, the court denied the motion for directed verdict and the

trial proceeded.

      Defendants called Kirkbride as their sole witness, and Brannon did not testify.

Unlike Rice and Plaintiffs, Kirkbride testified that Cummings’s affidavit was

consistent with what Cummings told him about the Verizon Opportunity. Kirkbride

claimed he learned, “directly from Cummings,” that the Verizon opportunity was

really an opportunity to go back to McGarry Bowen with a Mirascape demo, which

the agency would consider using in their Verizon advertising campaign. On cross-

examination, Kirkbride testified that he could not think of any reason why Cummings

would tell him one thing about the Verizon opportunity, but tell Brannon and Rice

“something else.” He further confirmed that Rice and Brannon could have learned

what “the Verizon opportunity actually was” by contacting Cummings, like he did.

      Defendants rested their case and Plaintiffs put on rebuttal evidence with

Piazza, Lampuri, and deposition testimony from Rice and Brannon.          Brannon’s

deposition was read aloud as follows:

             Question: Do you know whether John Cummings actually
             met with somebody at Verizon?

             Answer: He said he did.

             Questions: Okay. And you simply took his word for it?

             Answer: Yes.

             Question: And you took his word for the fact that your


                                        - 21 -
                                PIAZZA V. KIRKBRIDE

                                  Opinion of the Court



             company, Neogence, had an opportunity to become the
             featured augmented reality on Verizon applications?

             Answer: Yes, I did. And that’s why my e-mail said Robert
             [Rice] have [sic] all the details and John have [sic] all the
             details.

             Question: You have no personal idea as to whether any
             such representation was made to John Cummings by
             anyone from Verizon?

             Answer: No, sir.

      The Plaintiffs rested their case and Defendants did not offer any surrebuttal.

The court held the charge conference and the parties agreed to use a special verdict

form, listing yes/no questions for each defendant. The questions relevant to Brannon

were: (1) whether Brannon, in soliciting Piazza, to pay for a security, made a

statement which was materially false or misleading, or which under the

circumstances was materially false or misleading because of the omission of other

facts, where Piazza was unaware of the true or omitted facts; (2) whether Brannon,

did not know, and in the exercise of reasonable care, could not have known of the

untruth or omission in his offer or sale of a security to Piazza; (3) whether Brannon,

in soliciting Lampuri, to pay for a security, made a statement which was materially

false or misleading, or which under the circumstances was materially false or

misleading because of the omission of other facts, where Lampuri was unaware of the

true or omitted facts; (4) whether Brannon, did not know, and in the exercise of




                                         - 22 -
                                   PIAZZA V. KIRKBRIDE

                                    Opinion of the Court



reasonable care, could not have known of the untruth or omission in his offer or sale

of a security to Lampuri.

       In the way of jury instructions, defense counsel requested North Carolina Civil

Pattern Jury Instruction 807.50, the analogous pattern jury instruction to the

Director Safe Harbor statute, N.C. Gen. Stat. § 55-8-30.               The court discussed

differences between the Director Safe Harbor defense and the NCSA reasonable care

defense stating, “Well, my reading of [section] 55[-8-30] will place the burden [of]

proof on the plaintiff. And my reading of [section] 78[A-56(c)] puts the burden of proof

on you [the Defendants]. . . .” Defense counsel offered to craft a special instruction

for the NCSA reasonable care defense, and the court responded: “Well, it seems to me

that what you've asked for in your Special Instruction[] . . . [it] is [an] accurate

statement of the law as far as the defenses available to you under [section 78A-

]56(a)(2). . . . Because it accurately states the burden of proof is on you [the

Defendants].” The court denied Defendants’ request for N.C.P.I.—Civil 807.50, and

defense counsel preserved the issue for appeal. Next, the parties stipulated to a

special jury instruction explaining the elements of section 78A-56(a)(2) securities

fraud, and the NCSA reasonable care defense available to Brannon—whether he did

“not know and in the exercise of reasonable care could not have known of the untruth

or omission in his offer or sale of a security to the [Plaintiffs].”




                                           - 23 -
                                 PIAZZA V. KIRKBRIDE

                                     Opinion of the Court



      After closing arguments, Judge Collins charged the jury and deliberation

began on 17 February 2014. The jury returned a unanimous verdict on 18 February

2014, finding Brannon liable for securities fraud and Rice not liable. Judge Collins

read the verdict form, as follows:

             Issue 1: Did defendant Gregory Brannon in soliciting the
             plaintiff Lawrence Piazza to pay money for a security make
             a statement which is materially false or misleading or
             which under the circumstances was materially false or
             misleading because of the omission of other facts where the
             plaintiff Lawrence Piazza was unaware of the true or
             omitted facts? Answer: Yes.

             Issue 2. Did the defendant Gregory Brannon not know and
             in the exercise of reasonable care could not have known of
             the untruth or omission in his offer or sale of a security to
             plaintiff Lawrence Piazza? Answer: No.

             Issue 3. Did the defendant Gregory Brannon in soliciting
             the plaintiff Salvatore Lampuri to pay money for a security
             make a statement which was materially false or
             misleading or which under the circumstances was
             materially false or misleading because of the omission of
             other facts where the plaintiff Salvatore Lampuri was
             unaware of the true or omitted facts? Answer: Yes.

             Issue 4. Did the defendant Gregory Brannon not know and
             the exercise of reasonable care could not have known of the
             untruth or omission in his offer or sale of a security
             to the plaintiff Salvatore Lampuri? Answer: No.

             Issue 5. Did the defendant Robert Rice in soliciting the
             plaintiff Lawrence Piazza to pay money for security make
             a statement which was materially false or misleading or
             which under the circumstances was materially false or
             misleading because of the omission of other facts where the
             plaintiff Lawrence Piazza was unaware of the true or


                                            - 24 -
                                 PIAZZA V. KIRKBRIDE

                                  Opinion of the Court



             omitted facts? Answer: No.

             [Skip issue 6 since issue 5 was answered “No.”]

             Issue 7. Did the defendant Robert Rice in soliciting the
             plaintiff Salvatore Lampuri to pay money for a security
             make a statement which was materially false or
             misleading or which under the circumstances was
             materially false or misleading because of the omission of
             other facts where the plaintiff Salvatore Lampuri was
             unaware of the true or omitted facts? Answer: No.

             [Skip issue 8 since issue 7 was answered “No.”]

      On 13 March 2014, Judge Collins entered a final judgment based on the jury’s

verdict, ordering Brannon to repay $150,000.00 to Piazza, and $100,000.00 to

Lampuri.    Judge Collins also awarded Plaintiffs $123,804.00 in attorney fees,

$8,493.79 in court costs, and interest on the damages owed by Brannon.

      On 17 March 2014, Brannon moved for judgment notwithstanding the verdict

and in the alternative for a new trial, pursuant to N.C. R. Civ. Pro. 59. Brannon made

the following contentions in his motion: (1) the verdict for Rice and against Brannon

was internally inconsistent because Brannon repeated statements made by Rice; (2)

the jury did not receive Brannon’s requested instruction N.C.P.I.—Civil 807.50,

which instructs on the content of N.C. Gen. Stat. § 55-8-30; (3) Brannon did not make

a material representation as a matter of law; (4) the jury instructions did not require

Plaintiffs to show reliance, causation, or scienter; (5) the judgment grants rescission

for a security sale between a third-party director and an investor, not the actual



                                         - 25 -
                                PIAZZA V. KIRKBRIDE

                                  Opinion of the Court



entity who sold the security and received the money from the sale; (6) Brannon did

not receive a fair trial as an active Republican Senatorial Candidate, since the jury

contained eight Democrats and zero Republicans; and (7) the cumulative effect of the

six previous issues denied Brannon a fair trial.

      The parties were heard on Brannon’s motion for a new trial on 26 March 2014,

and Judge Collins denied the motion on 11 April 2014. Brannon filed his first written

notice of appeal on 21 April 2014, and an amended notice of appeal on 5 May 2014.

Brannon’s amended notice of appeal contests the 13 March 2014 final judgment, the

13 March 2014 order for costs and attorney fees, the order setting the amount of

undertaking required to stay execution of the judgment pending appeal, and the order

denying Brannon’s motion for judgment notwithstanding the verdict.

      On appeal, the parties made oral arguments on 12 August 2015 and filed the

following motions: Plaintiffs filed a memorandum of additional authority on 27

August 2015; Brannon’s counsel filed a motion for leave to submit a supplemental

response on 31 August 2015; on 2 September 2015, Plaintiffs filed a response in

opposition to Brannon’s motion for leave; and lastly, on 14 September 2015,

Brannon’s counsel filed a memorandum of additional authority. We allow Plaintiffs’

memorandum of additional authority, Brannon’s supplemental response, and

Brannon’s memorandum of additional authority.

                                  IV. Jurisdiction



                                         - 26 -
                                       PIAZZA V. KIRKBRIDE

                                         Opinion of the Court



       This appeal arises from a final judgment.                   Accordingly, this Court has

jurisdiction to consider this appeal under N.C. Gen. Stat. § 7A-27(b)(1), and

jurisdiction to consider intermediate orders necessarily affecting the judgment under

N.C. Gen. Stat. § 1-278. Brannon’s notice of appeal was timely made.

       We also have subject matter jurisdiction under the NCSA, N.C. Gen. Stat. §

78A-56. In some instances, federal law preempts state securities provisions, namely

in antifraud class actions and governance laws for securities registration and

reporting.3     See Securities Litigation Uniform Standards Act of 1998 (generally

prohibiting state securities fraud claims from being brought as class actions; see also

National Securities Markets Improvements Act of 1996 (preempting state security

registration and reporting requirements, but not preempting state antifraud laws).

        The NCSA creates private rights of action that are complementary to federal

securities schemes. Therefore, North Carolina courts have jurisdiction to adjudicate

claims arising under the NCSA, and such claims are not preempted by federal law.

See Latta v. Rainey, 202 N.C. App. 587, 689 S.E.2d 898 (2010). Accordingly, this

Court has subject matter jurisdiction over this NCSA action.

       As we discuss below, the NCSA parallels federal antifraud acts, and therefore,

we use federal courts’ interpretation of analogous federal actions as persuasive



       3  Nonetheless, many states allow securities actions for breach of contract, fraud, and breach of
fiduciary duty that are not preempted by federal law. See Thomas Lee Hazen, Treatise on The Law of
Securities Regulation 428 § 8.1[1][E] (6th ed. 2009).

                                                - 27 -
                                     PIAZZA V. KIRKBRIDE

                                       Opinion of the Court



authority. State v. Davidson, 131 N.C. App. 276, 282–83, 506 S.E.2d 743, 748 (1998)

(“Cases construing the federal rule are instructive when examining our statute.”)

Therefore, our use of federal case law should not be construed to impose a rule of

federal preemption upon NCSA claims.

       Currently, there is limited case law regarding the NCSA.4 We analyze the

NCSA and review Brannon’s claims as follows: (A) NCSA liability; (B) primary

liability basing the jury verdict; (C) defining NCSA securities offerors and sellers; (D)

the applicability of the Director Safe Harbor provision of the North Carolina Business

Corporation Act; (E) the allegedly inconsistent jury verdict; and (F) attorney fees.

A. NCSA Liability

       Article 7 “Civil Liabilities and Criminal Penalties of The North Carolina

Securities Act,” imposes securities5 liability that is “primary” or “secondary.” N.C.

Gen. Stat. § 78A-56(a)(1)–(2) (imposing primary liability); N.C. Gen. Stat. § 78A-56(c)

(imposing secondary liability on “control persons” and persons that “materially aid”

in the securities sale). The relevant sections of the NCSA state the following:

               (a) Any person who:

               (1) Offers or sells a security in violation of G.S. 78A-8(1),
               78A-8(3), 78A-10(b), 78A-13, 78A-14, 78A-24, or 78A-36(a),
               or of any rule or order under G.S. 78A-49(d) which requires
               the affirmative approval of sales literature before it is used,
               or of any condition imposed under G.S. 78A-27(d) or 78A-

       4
       NNN Durham Office Portfolio 1, 2013 NCBC 11, at *8, ¶ 39.
       5
       Promissory notes that are convertible into stock, like the convertible notes given to Piazza
and Lampuri, are securities under the NCSA. N.C. Gen. Stat. § 78A-2(11).

                                              - 28 -
                    PIAZZA V. KIRKBRIDE

                      Opinion of the Court



28(g), or

(2) Offers or sells a security by means of any untrue
statement of a material fact or any omission to state a
material fact necessary in order to make the statements
made, in the light of the circumstances under which they
were made, not misleading (the purchaser not knowing of
the untruth or omission), and who does not sustain the
burden of proof that he did not know, and in the exercise of
reasonable care could not have known, of the untruth or
omission, is liable to the person purchasing the security
from him, who may sue either at law or in equity to recover
the consideration paid for the security, together with
interest at the legal rate from the date of payment, costs,
and reasonable attorneys' fees, less the amount of any
income received on the security, upon the tender of the
security, or for damages if the purchaser no longer owns
the security. Damages are the amount that would be
recoverable upon a tender less the value of the security
when the purchaser disposed of it and interest at the legal
rate as provided by G.S. 24-1 from the date of disposition. .
..

(c) (1) Every person who directly or indirectly controls a
person liable under subsection (a), (b), or (b1) of this
section, every partner, officer, or director of the person,
every person occupying a similar status or performing
similar functions, and every dealer or salesman who
materially aids in the sale is also liable jointly and
severally with and to the same extent as the person, unless
able to sustain the burden of proof that the person did not
know, and in the exercise of reasonable care could not have
known, of the existence of the facts by reason of which the
liability is alleged to exist.

(2) Unless liable under subdivision (1) of this subsection,
every employee of a person liable under subsection (a), (b),
or (b1) of this section who materially aids in the transaction
giving rise to the liability and every other person who
materially aids in the transaction giving rise to the liability
is also liable jointly and severally with and to the same

                             - 29 -
                                     PIAZZA V. KIRKBRIDE

                                       Opinion of the Court



                extent as the person if the employee or other person
                actually knew of the existence of the facts by reason of
                which the liability is alleged to exist.

                (3) There is contribution among the several persons liable
                under subdivisions (1) and (2) of this subsection as
                provided among tort-feasors pursuant to Chapter 1B of the
                General Statutes.

N.C. Gen. Stat. §§ 78A-56(a), 78A-56(c).

      The first subsection, N.C. Gen. Stat. § 78A-56(a), imposes primary liability on

“any person” who offers or sells a security. If primary liability exists, then secondary

liability may be imposed upon “control persons,” enumerated in N.C. Gen. Stat. § 78A-

56(c)(1), or upon persons not included in section 78A-56(c)(1) who “materially aid[]”

in the transaction basing primary liability. N.C. Gen. Stat. § 78A-56(c)(2). The

secondarily liable parties are “jointly and severally” liable “to the same extent” as the

primarily liable person. N.C. Gen. Stat. § 78A-56(c)(1)–(2). This differentiation

matters because a plaintiff bears a higher burden of proof in proving secondary

liability for a person outside of section 78A-56(c)(1) who “materially aids” in the

transaction.6

B. Primary Liability

      The NCSA contains two antifraud provisions that impose primary liability on

“any person” for (1) fraud, or (2) materially false statements or omissions made in

connection with an offer or sale of a security. N.C. Gen. Stat. § 78A-56(a).


      6   See NNN Durham Office Portfolio 1, 2013 NCBC 11, at *11, ¶ 50.

                                              - 30 -
                                       PIAZZA V. KIRKBRIDE

                                         Opinion of the Court



        The first provision, N.C. Gen. Stat. § 78A-56(a)(1), imposes liability similar to

common law fraud. N.C. Gen. Stat. § 78A-8 prohibits fraud “in connection with the

offer, sale or purchase of any security, directly or indirectly.” This prohibition is made

actionable under N.C. Gen. Stat. § 78A-56(a)(1), which is comparable to federal

actions based upon Rule 10b-5 of Section 10(b) of the Securities Act of 1934. See 17

C.F.R. 240.10b-5.

        Under section 78A-56(a)(1), a plaintiff must include allegations and proof akin

to common law fraud claims.7 For example, a plaintiff must prove scienter and

justifiable reliance.8 Once the plaintiff satisfies its prima facie case, the defendant

cannot raise an affirmative defense based on lack of knowledge.9 See N.C. Gen. Stat.

§§ 78A-8, 78A-56(a)(1). In the instant case, Plaintiffs alleged section 78A-56(a)(1)

fraud in their complaint, but this subsection is irrelevant to the jury’s verdict and our

review.

        The provision at issue, N.C. Gen. Stat. § 78A-56(a)(2), represents the second

provision for primary liability. It provides the following in relevant part:

                Any person who:

                (2) Offers or sells a security by means of any untrue


        7 See NNN Durham Office Portfolio 1, 2013 NCBC 11, at *13, ¶ 61 (“The legislature’s intent to
follow traditional fraud procedures for claims under § 56(a)(1) is further evidenced by the fact that §
56(a)(1) does not include the affirmative defense allowed by § 56(a)(2) . . . . And, to the extent that §
56(a)(1) should be interpreted on federal precedent pursuant to Rule 10b-5, scienter and justifiable
reliance are elements of 10b-5 claims.”) (citation omitted).
        8 NNN Durham Office Portfolio 1, 2013 NCBC 11, at *13, ¶ 59.
        9 NNN Durham Office Portfolio 1, 2013 NCBC 11, at *11, ¶ 51.



                                                 - 31 -
                                       PIAZZA V. KIRKBRIDE

                                         Opinion of the Court



               statement of a material fact or any omission to state a
               material fact necessary in order to make the statements
               made, in the light of the circumstances under which they
               were made, not misleading (the purchaser not knowing of
               the untruth or omission), and who does not sustain the
               burden of proof that he did not know, and in the exercise of
               reasonable care could not have known, of the untruth or
               omission is liable to the person purchasing the security
               from him, who may sue either at law or in equity to recover
               the consideration paid for the security . . . .

N.C. Gen. Stat. § 78A-56(a)(2). Unlike section 78A-56(a)(1) fraud claims, section 78A-

56(a)(2) claims may proceed forward without proof of fraud, though section 78A-

56(a)(2) liability must be based upon “any untrue statement of a material fact or any

omission to state a material fact.”10 N.C. Gen. Stat. § 78A-56(a)(2).

       Section 78A-56(a)(2) is the state equivalent of a federal section 12(a)(2) claim

of the Securities Act of 1933. 15 U.S.C. § 77l(a)(2). The language of section 12(a)(2)

was codified in section 410 of the Uniform Securities Act of 1956, which North

Carolina first adopted in 1973.11 AN ACT            TO   REPEAL CHAPTER 78        OF THE   GENERAL

STATUTES    AND TO    CREATE    A   NEW CHAPTER 78 CONCERNING SECURITIES LAW, ch. 78,

sec. 3, 1973 N.C. Sess. Laws 1973-1380. The federal 12(a)(2) action is different from




       10 NNN Durham Office Portfolio 1, 2013 NCBC 11, at *11, ¶ 51.
       11 The Uniform Securities Act of 1956 has been adopted in whole or part in 37 jurisdictions,
including North Carolina. Since 1956, there have been other uniform securities acts, the Revised
Uniform Securities Act of 1985 (only adopted by a small minority of states), and the Uniform Securities
Act of 2002. The fraud provisions of Uniform Securities Act of 1956 § 410(a)(2), which are analogous
to N.C. Gen. Stat. § 78A-56(a)(2) and federal section 12(a)(2) claims, appear in the Uniform Securities
Act of 2002 § 509(b).



                                                - 32 -
                                  PIAZZA V. KIRKBRIDE

                                    Opinion of the Court



NCSA 78A-56(a)(2) in that the federal action requires an interstate nexus,12 and has

been construed to impose liability for untrue statements contained in securities

prospectuses. See Gustafson v. Alloyd Co., 513 U.S. 561 (1995).

       When a plaintiff successfully proves a prima facie case under N.C. Gen. Stat.

§ 78A-56(a)(2), the burden of proof shifts to the defendant to prove that “he did not

know, and in the exercise of reasonable care could not have known, of the untruth or

omission . . . .” N.C. Gen. Stat. § 78A-56(a)(2).13 Therefore, if a plaintiff proves a

prima facie case, a defendant will be liable unless he brings forward evidence to prove

that his statement or omission was made with reasonable care, as set out in N.C.

Gen. Stat. § 78A-56(a)(2).

       Brannon contends this interpretation of the NCSA and the Plaintiffs’ theory of

liability turn section 78A-56(a)(2) into a strict liability statute because there is no

required finding that a defendant act with scienter. We disagree, and we need not

characterize this statutory framework as “strict liability” to resolve this case.

       First, in construing section 78A-56(a)(2), we read its plain meaning. See Frye

Regional Medical Center, Inc. v. Hunt, 350 N.C. 39, 45, 510 S.E.2d 159, 163 (1999)

(“In interpreting a statute, we first look to the plain meaning of the statute.”). The

statute contains no language which a legislature would normally use to impose a



       12
        The interstate nexus requires “use of any means or instruments or transportation or
communication in interstate commerce or of the mails . . . .” 15 U.S.C. § 77l(a)(2).
     13 NNN Durham Office Portfolio 1, 2013 NCBC 11, at *11, ¶ 51.



                                           - 33 -
                                  PIAZZA V. KIRKBRIDE

                                   Opinion of the Court



scienter requirement on liability. A statute imposing a scienter requirement embraces

knowledge and an intent to deceive, manipulate, or defraud. Myers & Chapman, Inc.

v. Thomas G. Evans, Inc., 323 N.C. 559, 568, 374 S.E.2d 385, 391 (1988) (citations

omitted); see also Latta, 202 N.C. App. at 600, 689 S.E.2d at 909 (citations omitted).

A scienter requirement uses words like willfully, knowingly, intentionally, or

recklessly. While there may be circumstances when a court would require mens rea

to impose a criminal penalty, there is no reason to read such a requirement into the

civil penalties of section 78A-56(a)(2). See ANTONIN SCALIA & BRYAN A. GARNER,

READING LAW: THE INTERPRETATION OF LEGAL TEXTS 303 (1st ed. 2012). We also note

the analogous federal section 12(a)(2) action does not impose a scienter requirement.

15 U.S.C. § 77l(a)(2); see In re F&M Distributors, Inc. Securities Litigation, 937 F.

Supp. 647, 656 n. 5 (E.D. Mich. 1996) (“In addition, § 12(a)(2) of the 1933 Act does not

require proof of scienter . . . .”); Junker v. Crory, 650 F.2d 1349, 1359 (5th Cir. 1981);

see also Heck v. Triche, 775 F.3d 265, 280–81 (5th Cir. 2014) (citations omitted)

(comparing a Louisiana state securities fraud claim to the analogous federal 12(a)(2)

claim and differentiating it from a federal 10b-5 claim that requires scienter).

      Historically, a section 78A-56(a)(2) defendant carried the burden of proof to

show that he “did not know, and did not act in reckless disregard of the untruth or




                                          - 34 -
                                     PIAZZA V. KIRKBRIDE

                                       Opinion of the Court



omission.”14 N.C. Gen. Stat. § 78A-56(a)(2) (1990) (emphasis added). During this era,

“reckless disregard” was not defined by statute.15 Nonetheless, this historic burden

clearly indicates the legislature intended to impose liability against defendants for

less than intentional conduct.16 Our Court upheld this fundamental NCSA principle

in Latta, and held a defendant is not required to act intentionally to commit fraud.

Latta, 202 N.C. App. 587, 689 S.E.2d 898.

       In 1991, our legislature amended the NCSA and expanded section 78A-56(a)(2)

liability by changing the defendant’s burden of proof from “reckless disregard” to the

modern “reasonable care” standard.17 An Act to Enhance the Enforcement Provisions

of the North Carolina Securities Act and the Investment Advisers Act, ch. 78A, sec.

56(a)(2), 1991 N.C. Sess. Laws 1991-456 (also changing the defensive burden against

section 78A-56(c) secondary liability from “reckless disregard” to “reasonable care”).

The current “reasonable care” standard appears to be more similar to a negligence

standard than intentional fraud. Therefore, in light of the NCSA’s plain language,

legislative history, and comparison to federal section 12(a)(2) claims, we hold that a

section 78A-56(a)(2) civil plaintiff need not prove scienter.             Further, we hold a




       14 Associated Packaging, Inc. v. Jackson Paper Mfg. Co., 2012 NCBC 13, at *12, ¶ 47 (citing
N.C. Gen. Stat. § 78A-56(a)(2) (1990)).
       15 Associated Packaging, Inc. v. Jackson Paper Mfg. Co., 2012 NCBC 13, at *11, ¶ 47.
       16 Associated Packaging, Inc. v. Jackson Paper Mfg. Co., 2012 NCBC 13, at *12, ¶ 47.
       17 Associated Packaging, Inc. v. Jackson Paper Mfg. Co., 2012 NCBC 13, at *12, ¶ 47 (citing

1991 N.C. Adv. Legis. Serv. 456 (LexisNexis)).



                                              - 35 -
                                      PIAZZA V. KIRKBRIDE

                                        Opinion of the Court



materially false or misleading statement or omission made in connection with a

security offer or sale is actionable even if the person making the statement or

omission did not know it was false, so long as the person was negligent under section

78A-56(a)(2) in making the statement or omission.18

C. Securities Offerors and Sellers

       On appeal, Brannon questions his legal status as an offeror or seller of

securities. Because Brannon did not individually own the securities sold to Plaintiffs,

did not transfer title to them, and did not receive payment for the securities, he claims

is not an offeror or seller under the NCSA.

       The NCSA defines the terms “sale” and “sell” to include “every contract of sale,

contract to sell, or disposition of, a security or interest in a security for value.” N.C.

Gen. Stat. § 78A-2(8)(a). The terms “offer” and “offer to sell” include “every attempt

or offer to dispose of, or solicitation of an offer to buy, a security or interest in a

security for value.” N.C. Gen. Stat. § 78A-2(8)(b). Therefore, the NCSA imposes



       18  The approach in our holding has been adopted in NCSA cases before the North Carolina
Business Court, and in federal actions before the Federal Circuit Courts of Appeals and the United
States Supreme Court, requiring scienter in fraud claims but not claims for materially false or
misleading statements or omissions. See Skoog v. Harbert Private Equity Fund, II, LLC, 2013 NCBC
17; NNN Durham Office Portfolio 1, 2013 NCBC 11, at *63; Associated Packaging v. Jackson Paper
Mfg., 2012 NCBC 13; Venturtech II v. Deloitte Haskins & Sells, 790 F. Supp. 576, 788 (E.D.N.C. 1992),
affirmed, Heritage Capital Corp. v. Deloitte, Haskins & Sells, 993 F.2d 288 (4th Cir. 1993)
(unpublished); Zucco Partners, LLC v. Digimarc Corp., 552 F.3d 981, 991 (9th Cir. 2009) (citing
Tellabs, Inc. v. Makor Issues & Rights, Ltd., 551 U.S. 308 (2007)); Ernst & Ernst v. Hochfelder, 425
U.S. 185, 193 (1976); see also Hazen, Treatise on The Law of Securities Regulation 300 § 7.81[1]
(“Section 12(a)(2)’s private right of action for material misrepresentations and omissions does not
require scienter and thus is not truly based in fraud.”).



                                               - 36 -
                                       PIAZZA V. KIRKBRIDE

                                         Opinion of the Court



liability beyond19 the owner of a security who holds and transfers title to the buyer.

State v. Williams, 98 N.C. App. 274, 279, 390 S.E.2d 746, 749 (1990); see also Pinter

v. Dahl, 486 U.S. 622, 642–643 (1988).

       In Williams, the defendant signed the stock certificate at issue, but never

solicited the buyer’s investment or met the buyer prior to issuing the security.

Williams, 98 N.C. App. at 279, 390 S.E.2d at 749. We disagreed with the State’s

contention that merely signing a stock certificate constitutes a sale under the NCSA.

Id. at 278, 390 S.E.2d at 748. However, we agreed that the term “sale” should be

broadly construed under the NCSA, and looked to the United States Supreme Court

for its guidance in Pinter. Id. at 278-79, 390 S.E.2d at 748-49. As we noted, the Pinter

Court “placed great emphasis on the solicitation of the buyer as the ‘most critical

stage of the selling transaction.’” Id. at 279, 390 S.E.2d at 749 (citing Pinter, 486 U.S.

at 646) (emphasis in original). Applying principles from Pinter, we held that merely

signing a stock certificate does not constitute a “sale” under the NCSA. Id. (citing

Pinter, 486 U.S. at 647).




       19 The NCSA also extends liability to securities purchasers under N.C. Gen. Stat. § 78A-56(b),
although they, unlike sellers or offerors, are not liable for attorneys’ fees in a NCSA suit. Therefore,
the NCSA “extends liability to anyone who buys or sells securities without completely and accurately
disclosing all material information of which he had knowledge or to which he had had reasonable
access.” See RUSSELL M. ROBINSON, II, ROBINSON ON NORTH CAROLINA CORPORATION LAW § 15.04, at
15-10 (7th ed. 2014) (discussing the effect of the 1991 NCSA amendments). This includes “not only
insiders such as directors and officers but also tippees and subtippees to whom inside or nonpublic
information has been communicated.” Id.

                                                - 37 -
                                 PIAZZA V. KIRKBRIDE

                                   Opinion of the Court



      Our holding in Williams remains consistent with the NCSA, which defines

“offer” to include a “solicitation of an offer to buy” a security. N.C. Gen. Stat. § 78A-

2(8)(b). Therefore, a seller or offeror of a security may be liable under the NCSA even

though he does not hold or transfer title to the buyer.

      Building upon Williams and the principle that solicitation is a defining factor

for offerors and sellers, we hold that a defendant does not have to be a securities

professional to be liable under the NCSA. Federal courts have provided persuasive

authority in section 12(a)(2) actions, holding that persons who are not securities

professionals may be held liable. See Craftmatic Sec. Litig. V. Kraftsow, 890 F.2d 628

(3d Cir. 1989) (“We adopt the Pinter analysis and hold that liability under § 12[a](2)

extends not only to those who pass title to the purchaser, but also to those who

successfully solicit the purchase, motivated by their own or the securities owner’s

financial interests.”) (citation omitted); see also Pinter, 486 U.S. at 645–46. The plain

language of NCSA section 78A-56(a)(2) imposes liability on “any person” who is a

seller or offeror, not just brokers and other securities professionals. Accordingly, a

defendant may be liable as a seller or offeror under the NCSA, even though he did

not act or solicit an investment as a securities professional or broker, and did not act

with scienter.

D. Director Safe Harbor




                                          - 38 -
                                 PIAZZA V. KIRKBRIDE

                                   Opinion of the Court



      Brannon’s next argument is that at the time of the securities sales he was a

director of Neogence, and is therefore entitled to the protection of the Director Safe

Harbor statute, N.C. Gen. Stat. § 55-8-30(b), of the North Carolina Business

Corporation Act as a defense to liability under the NCSA. We disagree. We examine

the Director Safe Harbor provision in the following ways: (i) statutory language and

applicability to derivative actions; (ii) limitations of Safe Harbor; (iii) federal

interpretation of Safe Harbor; and (iv) Brannon’s burden as a defendant.

      i. Statutory Language and Applicability to Derivative Actions

      Our statutes (under “Article 8 Directors and Officers” of the Corporation Act)

set out the general standard of conduct for directors, and the related Director Safe

Harbor provision as follows:

                      § 55-8-30 General standards for directors

             (a) A director shall discharge his duties as a director,
             including his duties as a member of a committee:
                   (1) In good faith;
                   (2) With the care an ordinarily prudent person in a
                   like position would exercise under similar
                   circumstances; and
                   (3) In a manner he reasonably believes to be in the
                   best interests of the corporation.

             (b) In discharging his duties a director is entitled to rely on
             information, opinions, reports, or statements, including
             financial statements and other financial data, if prepared
             or presented by:
                    (1) One or more officers or employees of the
                    corporation whom the director reasonably believes
                    to be reliable and competent in the matters
                    presented;

                                          - 39 -
                                 PIAZZA V. KIRKBRIDE

                                   Opinion of the Court



                    (2) Legal counsel, public accountants, or other
                    persons as to matters the director reasonably
                    believes are within their professional or expert
                    competence; or
                    (3) A committee of the board of directors of which he
                    is not a member if the director reasonably believes
                    the committee merits confidence.

             (c) A director is not entitled to the benefit of subsection (b)
             if he has actual knowledge concerning the matter in
             question that makes reliance otherwise permitted by
             subsection (b) unwarranted.

             (d) A director is not liable for any action taken as a director,
             or any failure to take any action, if he performed the duties
             of his office in compliance with this section. The duties of a
             director weighing a change of control situation shall not be
             any different, nor the standard of care any higher, than
             otherwise provided in this section.

             (e) A director's personal liability for monetary damages for
             breach of a duty as a director may be limited or eliminated
             only to the extent permitted in G.S. 55-2-02(b)(3), and a
             director may be entitled to indemnification against liability
             and expenses pursuant to Part 5 of Article 8 of this
             Chapter.

N.C. Gen. Stat. § 55-8-30.

      Under this statute, “directors of a corporation are required to act in good faith,

with due care, and in a manner they reasonably believe to be in the best interests of

the corporation.” Green v. Freeman, 367 N.C. 136, 141, 749 S.E.2d 262, 268 (2013)

(citing N.C. Gen. Stat. § 55-8-30). When a director breaches one or more of these

fiduciary duties, a shareholder may bring a derivative action on behalf of the

corporation for injury to the corporation. Id. at 141, 749 S.E.2d at 268 (citing N.C.



                                          - 40 -
                                 PIAZZA V. KIRKBRIDE

                                   Opinion of the Court



Gen. Stat. § 55-7-40 (2011)) (emphasis added); see also State ex rel. Long v. ILA Corp.,

132 N.C. App. 587, 602–03, 513 S.E.2d 812, 822 (1999). In Green v. Freeman, our

Supreme Court discussed when a shareholder may bring a derivative action against

directors for breach of fiduciary duties:

             The general rule is that ‘[s]hareholders, creditors or
             guarantors of corporations generally may not bring
             individual actions to recover what they consider their share
             of the damages suffered by the corporation.’ Barger v.
             McCoy Hillard & Parks, 346 N.C. 650, 660, 488 S.E.2d 215,
             220–21 (1997) (citations and quotation marks omitted).
             Shareholders may, however, bring a derivative lawsuit
             against corporate officers and directors, in which case any
             damages flow back to the corporation, not to the individual
             shareholders bringing the action. Rivers v. Wachovia
             Corp., 665 F.3d 610, 614–15 (4th Cir.2011) (citations
             omitted); see 2 James D. Cox & Thomas Lee Hazen, Cox &
             Hazen on Corporations § 15.02 (2d ed.2003) [hereinafter
             Cox & Hazen on Corporations]. Plaintiffs did not bring a
             derivative suit. Therefore, we examine two exceptions to
             the general rule: shareholders, creditors and guarantors
             may bring an individual action against a third party for
             breach of fiduciary duty when (1) ‘the wrongdoer owed
             [them] a special duty’ or (2) they suffered a personal injury
             ‘distinct from the injury sustained by . . . the corporation
             itself.’ Barger, 346 N.C. at 659, 661, 488 S.E.2d at 219, 221.

Id. at 67 N.C. at 142, 749 S.E.2d at 268. Here, the Plaintiffs’ claim is not brought as

a derivative action, but is brought because they suffered individual injury distinct

from injury sustained by the corporation itself. Plaintiffs’ individual injury is for the

loss of their investments, resulting from untrue statements of material fact and

omissions made in violation of the NCSA.

      ii. Limitations of the Safe Harbor Provision

                                            - 41 -
                                 PIAZZA V. KIRKBRIDE

                                  Opinion of the Court



      The Safe Harbor provision of the Corporation Act provides directors

“discharging [their] duties [as] director[s]” with a defense against derivative claims,

but the provision does provide an individual director Safe Harbor defense if he is not

acting in his role as a director. N.C. Gen. Stat. § 55-8-30(b) (emphasis added). The

plain language of the statute is clear and not ambiguous.

      The record suggests Brannon shared fundraising responsibility with other

Neogence employees. However, the jury found Brannon liable to Plaintiffs under

section 78A-56(a)(2) for his individual representations, which were the product of his

own acts, not his directorial responsibilities set out by the board. The Neogence board

did not collectively or formally approve a solicitation message and charge Brannon or

any directors with the responsibility of repeating it. Nor did Neogence approve

Brannon’s actions or message before his solicitations.       Therefore, even though

Brannon was attempting to fundraise, a responsibility he may have shared with other

Neogence employees, his acts are not a product of Neogence’s collective approval and

are not a “business judgment” of the entity.

      iii. Federal Interpretation of the Safe Harbor Provision

      Brannon and the Dissent reason the Safe Harbor provision should be

applicable due to the Fourth Circuit’s holding in Dellastatious v. Williams, 242 F.3d
191 (2001). We distinguish Dellastatious on several grounds.




                                         - 42 -
                                      PIAZZA V. KIRKBRIDE

                                        Opinion of the Court



       In Dellastatious, the plaintiffs brought a securities fraud action against two

defendants (“Williams” and “Kelly”) as “control persons” under the Securities

Exchange Act of 1934, 15 U.S.C. § 78t(a), and the Virginia Securities Act, Va. Code.

§ 13.1-522(C).20 Dellastatious, at 192–93. Williams and Kelly were directors of a

parent company, LaserVision Technologies, Inc. (“LaserVision”), which served as a

managing member of the company at issue, Surround Vision Advanced Imaging, Inc.

(“SAIL”). Id. at 193. Adrian Gluck (“Gluck”), served as president of LaserVision, and

president, CEO, and director of SAIL. Id. Gluck invited the plaintiffs to invest in

SAIL, and SAIL sent them “offering documents regarding the sale of the SAIL

securities.” Id. These documents were prepared by Gluck, SAIL’s Executive Vice

President, director, CFO, and LaserVision’s attorney.                 Id.   Thereafter, plaintiff

Dellastatious invested in SAIL. Id. Several months later, the documents were

revised and updated copies were mailed to Dellastatious. Id. Shortly thereafter,

SAIL ceased doing business rendering Dellastatious’s shares worthless. Id.

       Dellastatious and another SAIL shareholder sued three of SAIL’s officers,

LaserVision, and Williams and Kelly as outside directors of LaserVision. Id. The

alleged fraud centered on the offering documents and “Williams and Kelly, although




       20 We note that Va. Code § 13.1-522(C) imposes a “reasonable care” defensive burden on control
persons, like N.C. Gen. Stat. § 78A-56(c). However, Virginia, unlike North Carolina, has used this
“reasonable care” language since it adopted the Uniform Securities Act of 1956. See Va. Code § 13.1-
522(b) (1956); Cf. An Act to Enhance the Enforcement Provisions of the North Carolina Securities Act
and the Investment Advisers Act, ch. 78A, sec. 56(a)(2), 1991 N.C. Sess. Laws 1991-456.

                                               - 43 -
                                 PIAZZA V. KIRKBRIDE

                                   Opinion of the Court



perhaps not directly responsible for the securities fraud, were [allegedly] liable as

‘control persons’ under Section 20 of the Securities Exchange Act of 1934, 15 U.S.C. §

78t(a), and the Virginia Securities Act, Va. Code. § 13.1-522(C).” Id. at 194. Williams

and Kelly specifically pled the Virginia Safe Harbor statute Va. Code § 13.1-690(B)

as an “affirmative defense” to liability. The trial court granted Williams’s and Kelly’s

motion for summary judgment because “they were not control persons” and “they

satisfied the statutes’ good-faith defense.” Id. at 193. On appeal, the Fourth Circuit

affirmed the district court and held Williams and Kelly “are entitled to the good-faith

affirmative defense under both federal law and Virginia’s allegedly more-exacting

[Safe Harbor] standard.” Id. at 195.

      The Fourth Circuit reasoned, “control persons may escape liability by proving

that they acted in good faith with regard to the securities violation. See 15 U.S.C. §

78t(a). To determine whether the good-faith affirmative defense has been satisfied

under section 20(a), defendants must show that they did not act recklessly.” Id. at

194. Looking to the control person section of the Virginia Securities Act, the court

held the state statute “allows control persons to avoid liability if they can prove that

they ‘did not know, and in the exercise of reasonable care could not have known, of

the existence of the facts by reason of which the liability is alleged to exist.’” Id.

(citing Va. Code § 13.1-522(C)). “One way to determine whether Williams and Kelly

acted with ‘reasonable care’ pursuant to [the Virginia antifraud statute imposing



                                          - 44 -
                                        PIAZZA V. KIRKBRIDE

                                          Opinion of the Court



liability upon control persons] is to consider whether they complied with the duties

established for directors under state law.” Id. at 195 (emphasis added). The court

added the following footnote to this consideration:

                While Dellastatious brought several different claims
                against Williams and Kelly in their different capacities, all
                of Dellastatious' claims revolve around Williams and
                Kelly's roles as directors of LaserVision. The key to
                Dellastatious' theory is that SAIL is a shell corporation and
                that LaserVision and its officers are the bad actors. As a
                result, we assess the reasonableness of Williams and
                Kelly's conduct with an eye toward the duties owed by
                corporate directors.

Id. n. 3. (emphasis added).

        Citing Virginia’s Safe Harbor statute, Va. Code § 13.1-690(B),21 the court

reasoned “as long as directors have no knowledge that makes reliance unwarranted,

they may rely on financial statements prepared by corporate officers, legal counsel,

or public accountants.” Id. at 196 (citation omitted). The court continued, “[i]n cases

such as this, where shareholders allege that directors have insufficiently supervised

the corporation’s affairs, directors can avoid liability by showing that they attempted




        21 The Virginia Safe Harbor provision provides the following: “A director shall discharge his
duties as a director, including his duties as a member of a committee, in accordance with his good faith
business judgment of the best interests of the corporation. Unless he has knowledge or information
concerning the matter in question that makes reliance unwarranted, a director is entitled to rely on
information, opinions, reports or statements, including financial statements and other financial data,
if prepared or presented by: one or more officers or employees of the corporation whom the director
believes, in good faith, to be reliable and competent in the matters presented; legal counsel, public
accountants . . .; a committee of the board of directors . . . .” Va. Code 13.1-690(A)–(B). Virginia’s safe
harbor provision is nearly identical with North Carolina’s provision under N.C. Gen. Stat. § 55-8-
30(a)–(c).

                                                  - 45 -
                                 PIAZZA V. KIRKBRIDE

                                   Opinion of the Court



in good faith to ensure that an adequate corporate information-gathering and

reporting system was in in place.” Id. “It was reasonable for Williams and Kelly to

delegate the creation and review of SAIL’s offering documents to SAIL’s officers . . .

and their attorney.” Id. Further, “SAIL’s system for drafting and reviewing offering

documents functioned properly.” Id.

        The court held Williams and Kelly were “entitled to the good-faith affirmative

defense under both federal law and Virginia’s . . . more-exacting standard [for Safe

Harbor]” because they “complied with Virginia’s standards for directorial duties, and

they likewise acted with reasonable care.” Id. at 195–96.

        Despite Brannon’s and the Dissent’s comparison, Dellastatious is markedly

different from the case sub judice. An affirmative defense, like the Safe Harbor

defense pled by Williams and Kelly, may be granted at summary judgment if the

record shows the directors had a process of corporate data collection that was reliable

and insured verification of facts stated in a prospectus collected by corporate

employees, such as accountants and lawyers, upon which a board could reasonably

rely.

        In this case, Brannon never pled the Safe Harbor affirmative defense in his

answer or in his motion for summary judgment. After the evidence was submitted

he did not move to amend his pleadings to assert this affirmative defense pursuant

to North Carolina Rule of Civil Procedure 15. See N.C. Gen. Stat. § 1A-1, Rule 15.



                                          - 46 -
                                   PIAZZA V. KIRKBRIDE

                                     Opinion of the Court



Rather, he raised the Safe Harbor affirmative defense only at directed verdict and

again when instructions were to be given to the jury. Under North Carolina Rule of

Civil Procedure 8(c), “a party shall affirmatively set forth any matter constituting an

avoidance or affirmative defense.” Robinson v. Powell, 348 N.C. 562, 567, 500 S.E.2d
714, 717 (1998) (citing N.C. Gen. Stat. § 1A-1, Rule 8(c)). “[I]t is well-established that

failure to plead an affirmative defense constitutes a waiver of the defense.” Ellison

v. Gambill Oil Co., Inc., 186 N.C. App. 167, 174, 650 S.E.2d 819, 823 (2007) (citations

omitted). After careful review of the record, Brannon does not plead the Safe Harbor

affirmative defense or cite to N.C. Gen. Stat. § 55-8-30 in any of his pretrial pleadings.

Therefore, even if the defense were available, which it is not, he waived the Safe

Harbor affirmative defense. Due to the notice requirement of Rule 8(c), it would

offend equity to grant Brannon this waived affirmative defense. See N.C. Gen. Stat.

§ 1A-1, Rule 8(c) (“Such pleading shall contain a short and plain statement of any

matter constituting an avoidance or affirmative defense sufficiently particular to give

the court and the parties notice . . . .”).

       After comparing the instant case to Dellastatious, we note the following

distinctions. First, Williams and Kelly faced liability as control persons for failing to

supervise corporate affairs, not primary liability as securities offerors or sellers like

Brannon.     Second, the misrepresentations in Dellastatious were contained in

securities offering documents, provided by SAIL, and drafted and reviewed by SAIL’s



                                              - 47 -
                                     PIAZZA V. KIRKBRIDE

                                       Opinion of the Court



officers, directors, and legal counsel.                In contrast, Brannon made direct

misrepresentations to Plaintiffs while soliciting their investments through verbal and

written means. Third, the control person claims in Dellastatious “revolve[d] around

Williams and Kelly’s roles as directors of LaserVision.” Id. at 195, n. 3. In contrast,

Brannon, or “[a]ny person who offers or sells a security by means of any untrue

statement of a material fact or any omission to state a material fact . . .” faces liability

under N.C. Gen. Stat. § 78A-56(a)(2) (emphasis added). Plaintiffs do not allege

Neogence made materially false misrepresentations in offering documents or

prospectuses, or that such misrepresentations were collectively and formally

approved by Neogence’s board. Rather, Plaintiffs allege Brannon’s rogue solicitations

were materially false, and he made the solicitations as a seller or offeror, thereby

bringing him within the broad class of “any person” subject to primary liability under

N.C. Gen. Stat. § 78A-56(a).

       We also note that Dellastatious does not resolve the Uniform Model Securities

Act of 1956 § 410(a)(2)22 (which North Carolina adopted and codified verbatim in the

modern version of N.C. Gen. Stat. § 78A-56(a)(2)) with Director Safe Harbor

protection.23 After careful review, we can identify no state case that affords Director



       22 Or the equivalent under Uniform Securities Act of 2002 § 509(b).
       23 See Atocha Ltd. Partnership v. Witness Tree, LLC, 65 Va. Cir. 213 (2004) (not reported in
S.E.2d); Premier Capital Management, LLC v. Cohen, 2008 WL 4378300 (N.D. Ill. 2008) (not reported
in F.Supp.2d); Poth v. Russey, 281 F. Supp. 2d 814 (E.D.Va. 2003); Frank v. Dana Corp., 646 F.3d 954



                                              - 48 -
                                       PIAZZA V. KIRKBRIDE

                                         Opinion of the Court



Safe Harbor protection to a seller or offeror who is alleged to be primarily liable for

his individual actions under a state antifraud statute.24 The only cases that afford

such protection are those in which defendants are alleged to be control persons, like

Williams and Kelly in Dellastatious.25 Even in control person cases, directors carry

the burden in establishing their reasonable care.26

        The Safe Harbor provision, as applied in control person cases, protects plural

directors for their corporate mismanagement.                     As discussed, Brannon acted

individually and touted securities based upon inside information. Therefore, the




(6th Cir. 2011) (adopting the good faith defense in federal Section 20(a) claims, arising under 15 U.S.C.
§ 78t(a), for allegations against control persons).
         24 See Everts v. Holtmann, 64 Or.App. 145, 155–56, 667 P.2d 1028, 1035 (1983) (“We conclude

that [defendant’s] statement in his affidavit that he relied on information received from [business’s]
accountant and active officer and directors is insufficient to immunize him as a matter of law. . . .
[Defendant] contends finally, that as an “outside” director without notice of any suspicious activity, he
should not be held liable for the acts of active officers and directors. Those factors go into the mix of
facts to be presented to the trier of fact to determine what constitutes reasonable care here, but they
do not, as a matter of law, support summary judgment for [defendant].”).
         25 See the following federal Section 20(a) cases: Senior Management, Inc. v. Arnett Group, LLC,

2013 WL 3245328 (E.D.N.C. 2013) (“As [defendant] has not provided any evidence that he acted in
good faith, he may not escape derivative liability as a controlling person here.” (citing Dellastatious,
242 F.3d at 194)); Karmen v. Lindly, 94 Cal. App. 4th 197, 114 Cal. Rptr. 2d 127 (2001); Laperriere v.
Vesta Ins. Group, Inc., 526 F.3d 715, 721 (11th Cir.2008); In re Stone & Webster, Inc., Sec. Litig., 424
F.3d 24, 26 (1st Cir.2005); Southland Sec. Corp. v. INSpire Ins. Solutions, Inc., 365 F.3d 353, 384 n.
19 (5th Cir.2004); Donohoe v. Consol. Operating & Prod. Corp., 30 F.3d 907, 912 (7th Cir.1994).
         26 See Hines v. Data Line Systems, Inc., 114 Wash.2d 127, 146, 797 P.2d 8, 18 (1990)

(“Defendants argue . . . [the Washington State Securities Act] does not impose upon directors a duty
to investigate facts beyond their actual knowledge. However, the plain language of the affirmative
defense provision requires something more than actual knowledge. The defense is available only if
such person ‘did not know’ and ‘could not have known’ of the existence of the liability producing facts.
Ignorance will be bliss only to the extent that the director can prove that even by the exercise of
reasonable care he would have remained ignorant of the true state of affairs.”) (citation omitted)
(emphasis in original).



                                                 - 49 -
                                   PIAZZA V. KIRKBRIDE

                                     Opinion of the Court



Director Safe Harbor provision cannot readily immunize Brannon from his individual

actions.

       iv. Brannon’s Burden as a Defendant

       In the way of attempting to carry a Safe Harbor burden, Brannon testified

through his deposition, that he “simply took [Cummings’]” word at face value. He

offered no evidence that he reasonably believed Cummings was reliable and

competent, he offered no evidence of good faith or reasonable inquiry, and he offered

no evidence that he “actually read and considered any material [from Cummings] . .

. [and did] not ignore anything that would cause doubts about the reliance.”27

       More germane to his NCSA primary liability and statutory reasonable care

defense, Brannon offered no evidence that he “did not know, and in the exercise of

reasonable care could not have known, of the untruth or omission” contained in his

solicitations. N.C. Gen. Stat. § 78A-56(a)(2). Brannon offered no evidence to show

that his inaction following the solicitations was reasonable. Brannon’s blind faith

and willful ignorance is juxtaposed by Kirkbride’s testimony and Rice’s incredulity

towards Cummings.          As Kirkbride testified, Brannon could have contacted

Cummings and learned the truth of the Verizon opportunity. Therefore, Brannon did




       27 RUSSELL M. ROBINSON, II, ROBINSON ON NORTH CAROLINA CORPORATION LAW § 14.05, at 14-
16 (7th ed. 2014).



                                            - 50 -
                                       PIAZZA V. KIRKBRIDE

                                         Opinion of the Court



not carry the burden28 of his NCSA reasonable defense, nor any Safe Harbor defense

he seeks on appeal.

        We respectfully disagree with the Dissent and hold the Director Safe Harbor

provision does not supersede, narrow, or aggrandize the statutory reasonable care

defense available to “any person” under N.C. Gen. Stat. § 78A-56(a)(2). As such, we

hold the trial court did not commit an error of law regarding the motion for directed

verdict or jury instructions.

E. Inconsistent Jury Verdict

        Brannon next complains it is inconsistent for him to be held liable under the

NCSA when Kirkbride and Rice were not held liable. Because a jury may apply the

law to the facts, it is not illogical or inconsistent for two NCSA defendants to achieve

different results in a single action. If one defendant carries his reasonable care

burden of proof and the other does not, the jury’s verdict can properly impose liability

on the latter but not the former. The issue of a defendant’s reasonable care is a

factual question for the jury to consider. “It is the jury’s function to weigh the

evidence and to determine the credibility of witnesses . . . and the trial court should

set aside a jury verdict only in those exceptional situations where the verdict . . . will

result in a miscarriage of justice.” Strum, 186 N.C. App. at 667, 652 S.E.2d at 310



        28 We explicitly note the burden of proof shifted to Brannon to prove his reasonable care
defense after Plaintiffs established their prima facie case for primary liability under N.C. Gen. Stat. §
78A-56(a)(2).

                                                 - 51 -
                                 PIAZZA V. KIRKBRIDE

                                     Opinion of the Court



(citations and quotation marks omitted). A jury verdict imposing liability on one of

two defendants in an action is not a “miscarriage of justice” when one defendant

testifies to the benefit of his reasonable care defense and the other defendant remains

silent and fails to carry his burden.       As such, the trial court did not abuse its

discretion in refusing to set aside the jury verdict, enter a judgment notwithstanding

the verdict, or grant a new trial.

      In this case, Cummings was the only party present at the 30 April 2010 New

York meeting.     His account of the meeting roots all controversy among the

Defendants, and the misleading information they relayed to investors. Cummings’s

testimony was presented to the jury through his 23 April 2012 affidavit and his 13

September 2013 deposition.

      In his affidavit, Cummings testified as follows:

             The focus of the April 30, 2010 meeting . . . at McGarry
             Bowen was to discuss Mirascape’s mobile phone technology
             and a forthcoming advertising campaign McGarry Bowen
             and Verizon were planning . . . . [Joe Roth] asked me to
             came [sic] back (in July [2010] if possible) when Mirascape
             had a demo, once I returned and demonstrated a
             functioning app, he would consider Mirascape being used
             in Verizon’s forthcoming advertising campaign. During the
             above-described meeting, there was no discussion of
             Mirascape being bundled or OEM’d [sic] onto DROID
             smartphones, by me, Joe Roth, or the Verizon employee.
             Similarly, there was no discussion of Mirascape becoming
             Verizon’s featured AR. These topics simply did not come
             up. At no point in time during my employment with
             Neogence did I discuss these topics with anyone associated
             with Verizon.


                                            - 52 -
                                PIAZZA V. KIRKBRIDE

                                 Opinion of the Court



Rice, Piazza, and Lampuri testified that Cummings’s affidavit was false and

inconsistent with their communications with Cummings, Kirkbride, Rice, and

Brannon.    To the contrary, Kirkbride testified that Cummings’s affidavit was

consistent with his knowledge of the Verizon opportunity.

      In his deposition, Cummings testified that during the New York meeting,

“McGarry Bowen was in no position to make a relationship between Verizon and

Neogence.” He discussed an advertising campaign with one of the McGarry Bowen

account managers, and brainstormed, but nothing “more serious than that.”          If

Neogence could fully develop the Mirascape app in time, “they would consider it as

part of” an advertising campaign. Pressed to define “they” as either McGarry Bowen

or Verizon, Cummings testified “I would assume it would be both. I don’t know that.”

According to Cummings, the Verizon employee at the meeting did not suggest “in any

way, shape, or form . . . that Mirascape might have an opportunity to become a

featured application on Verizon smart phones [sic]” or “have an opportunity to become

OEM or pre-installed on Verizon smart phones [sic].” Cummings confirmed “there

was no specific opportunity presented to [him] that day, other than the opportunity

to come back and show a functioning demo.” The emails Rice and Brannon sent to

investors certainly suggested a more promising opportunity, that Neogence would “go

back to Verizon” to demonstrate Mirascape, and possibly become OEMed on Verizon

smartphones as a featured AR application.



                                        - 53 -
                                 PIAZZA V. KIRKBRIDE

                                  Opinion of the Court



      Cummings reviewed Brannon’s email and testified that it “overstated” the

Verizon opportunity because the opportunity was for Neogence to return to McGarry

Bowen, not Verizon, to perform a demonstration and hopefully become part of an

advertising campaign, not become Verizon’s feature or OEM AR application.

Cummings stated Rice’s email “could be misleading” because it described the

opportunity as Brannon described it, and such a “portrayal of the meeting” would not

be accurate “without clarification.”

      The Plaintiffs contend Defendants made false and misleading representations

about the Verizon opportunity, specifically citing “the representation that Neogence

had an existing opportunity with Verizon for Mirascape to become a featured AR

application pre-installed on all Verizon DROID smartphones.” Defendants, excluding

Kirkbride, contend they learned and relayed this misleading information from

Cummings. Therefore, liability in this case depends upon the action defendants took

to investigate the Verizon opportunity.

      Kirkbride participated in soliciting investments, but there is no evidence that

he relayed misleading statements about the Verizon opportunity to Plaintiffs.

Kirkbride testified he exercised reasonable care by speaking to Cummings directly,

and learned the Verizon opportunity was actually a McGarry Bowen advertising

opportunity.




                                          - 54 -
                                  PIAZZA V. KIRKBRIDE

                                    Opinion of the Court



      Rice relayed misleading information in his 30 April 2010 email to Piazza and

other investors He also misled Lampuri in a July 2010 meeting, stating the Verizon

opportunity was “very much real” and investment funds would be used to create a

Mirascape demonstration for Verizon. However, Rice rectified his statements by

emailing Piazza and keeping him abreast of ongoing challenges and deadlines. He

also emailed Kirkbride, which stated the following for the jury:

             The problems are [sic] John [Cummings], who I have to
             keep covering for in phone calls, meetings, and e-mails.
             I’ve constantly had to go in behind him and clean things
             up, clarify things, or reset expectations. . . . Verizon is nice,
             but it turned into something that has almost cost us Larry
             [Piazza] because it was oversold on too short of a timeline .
             . . . do not breathe a word of this to Larry [Piazza]. It will
             show a total lack of confidence in the company and me . . .
             . If you decide you have to, to close him, then fine. . . . [I]f
             it comes to it, I’d rather you bring it up.

             I don’t even know if there’s any OEM opportunity here or
             not . . . I’ll have to say that John [Cummings] makes a lot
             of stuff up or makes large claims for effect or to make a
             point. I’m not the only one that has noticed this. So my
             level of trust for anything he says is minimal at best right
             now.

      In contrast, the evidence against Brannon appears one-sided.               The jury

considered Brannon’s misleading solicitations in his 30 April 2010 email to Piazza

and others, claiming that Cummings had a meeting “with Verizon” and “in 3–4 weeks

we go back to Verizon we have an oppurtnity [sic] to be their featured AR.” The jury

heard these same misrepresentations repeated to Lampuri, when he was in the



                                           - 55 -
                                 PIAZZA V. KIRKBRIDE

                                      Opinion of the Court



prenatal examination room with his wife Kristen. Brannon presented no evidence

suggesting he remedied or clarified these solicitations. Rather, as Brannon sat silent,

Plaintiffs read portions of Brannon’s deposition to the jury.      In these excerpts,

Brannon admitted to relaying the faulty information to investors without any

personal knowledge of the Verizon opportunity, and without contacting Cummings,

McGarry Bowen, or Verizon to clarify the business opportunity. Due to this inaction,

it was reasonable for the jury to find Brannon did not exercise reasonable care, and

find him liable to Piazza and Lampuri. Therefore, the trial court’s judgment and

rulings are not based upon errors of law, and the trial did not abuse its discretion in

not setting aside the jury verdict.

F. Attorney Fees

       Lastly, we review the issue of attorney fees and costs. A trial court’s decision

to award or deny attorney fees “will not be disturbed on appeal unless the trial court

has abused its discretion.” Area Landscaping, L.L.C. v. Glaxo-Wellcome, Inc., 160
N.C. App. 520, 528, 586 S.E.2d 507, 513 (2003). Given the trial court’s proper rulings,

we hold the court did not abuse its discretion in awarding attorney fees and costs to

Plaintiffs.

                                      V. Conclusion

       For the foregoing reasons, we affirm the trial court.

       AFFIRMED.



                                             - 56 -
                        PIAZZA V. KIRKBRIDE

                          Opinion of the Court



Chief Judge MCGEE concurs.

Judge TYSON concurs in part, dissents in part.




                                 -2-
 No. COA15-48 – Piazza v. Kirkbride


      TYSON, Judge, concurring in part, dissenting in part.


      The statutory Director Safe Harbor set forth in N.C. Gen. Stat. § 55-8-30(d) is

a necessary protection for directors due to “the growing complexity of business

affairs,” which makes it “necessary for [outside] directors to rely on other corporate

personnel” and “outside experts in discharging their responsibilities.” RUSSELL M.

ROBINSON, II, ROBINSON    ON   NORTH CAROLINA CORPORATION LAW § 14.05 (7th ed.

2014). The “business judgment rule protects corporate directors from being judicially

second-guessed when [directors] exercise reasonable care and business judgment.”

HAJMM Co. v. House of Raeford Farms, Inc. 94 N.C. App. 1, 10, 379 S.E.2d 868, 873,

modified and aff’d in part, rev’d in part on other grounds, 328 N.C. 578, 403 S.E.2d
483 (1991). The trial court’s rulings and the majority’s opinion deny Brannon his

legal entitlement to a Director Safe Harbor instruction to the jury where the evidence

clearly supports it.

      The trial court erred by failing to instruct the jury on the Director Safe Harbor

provision as Brannon requested in light of the evidence presented. I vote to award

Brannon a new trial based upon the trial court’s failure to provide the jury with the

requested instruction as supported by the evidence.

      I also respectfully disagree with the portion of the majority’s opinion, which

holds the verdicts were not inconsistent with regard to the statements Brannon, Rice,
                                  PIAZZA V. KIRKBRIDE

                      TYSON, J., concurring in part, dissenting in part.



and others made to Piazza. To deem Brannon’s statements to Piazza as “securities

fraud,” while acquitting Rice, the Chief Executive, is extreme, legally unsound, and

patently illogical. Brannon is entitled to a new trial because the verdict, which holds

him liable to Piazza, is wholly inconsistent with the verdict absolving Rice from

liability to Piazza upon identical conduct.

      I respectfully dissent from the majority opinion’s holdings that the Director

Safe Harbor defense set forth in the North Carolina Business Corporation Act, N.C.

Gen. Stat. § 55-8-30(d), is inapplicable, and that the trial court properly denied

Brannon’s motion for a new trial for inconsistent jury verdicts regarding his liability

to Piazza.

                          I. Director Safe Harbor Provision

      Brannon is entitled to a new trial after the trial court failed to give the

applicable jury instruction on the Director Safe Harbor provision set forth in N.C.

Gen. Stat. § 55-8-30(d). Brannon’s request is supported by the evidence in the record.

                                 A. Standard of Review

             When reviewing the refusal of a trial court to give certain
             instructions requested by a party to the jury, this Court
             must decide whether the evidence presented at trial was
             sufficient to support a reasonable inference by the jury of
             the elements of the claim. If the instruction is supported by
             such evidence, the trial court’s failure to give the
             instruction is reversible error. Thus, the appropriate
             inquiry here is whether evidence existed to support the
             request for an instruction.



                                              2
                                  PIAZZA V. KIRKBRIDE

                      TYSON, J., concurring in part, dissenting in part.



Ellison v. Gambill Oil Co., Inc., 186 N.C. App. 167, 169, 650 S.E.2d 819, 821 (2007)

aff’d, 363 N.C. 364, 677 S.E.2d 452 (2009) (citations omitted). “[I]t is the duty of the

trial court to charge the law applicable to the substantive features of the case arising

on the evidence.” Blum v. Worley, 121 N.C. App. 166, 168, 465 S.E.2d 16, 18 (1995)

(emphasis deleted).      “Once a party has aptly tendered a request for a specific

instruction, correct in itself and supported by the evidence, failure of the trial court

to render such instruction, in substance at least, is error.” Id. (citations omitted).

              B. Failure to Give Director Safe Harbor Jury Instruction

      Rice testified that Brannon’s role in Neogence, as an outside and non-officer

director, was “[m]ostly as a friend and advisor, basically a cheerleader,” and to

“expos[e] th[e] company to friends that may want to invest in it.” Brannon did not

have a day-to-day or any hands-on executive officer role in the company, which was

run by Cummings, the Chief Operating Officer, Kirkbride, the Chief Financial Officer

and a licensed attorney, and Rice, the founder and Chief Executive Officer. According

to Rice, Cummings was “part of [Neogence’s] management team” and was “focused on

sales and business development.”

      As Brannon asserted in his Answer, Piazza and Lampuri were both accredited,

or “angel,” investors.     The Securities Exchange Act of 1933 defines the term

“accredited investor” to include, among others, any person whose individual net

worth, or joint net worth with that person’s spouse, at the time of his purchase



                                              3
                                 PIAZZA V. KIRKBRIDE

                     TYSON, J., concurring in part, dissenting in part.



exceeds $1,000,000.00. 17 C.F.R. § 230.501(a). The Act further defines an “accredited

investor” as any person who had an individual income in excess of $200,000.00 or a

joint income in excess of $300,000.00 with that person’s spouse, in each of the two

most recent years. Id.

      Black’s Law Dictionary defines an “angel investor” as “an experienced and

successful entrepreneur, professional, or entity that provides start-up or growth

financing to a promising company, often together with advice and contacts.” BLACK’S

LAW DICTIONARY (9th ed. 2009). Both these sources describe an “accredited” or “angel

investor” as a high net worth and high income individual, who understands, accepts,

and undertakes high risks, which may result in high returns from highly speculative

investments. This status provides investors with lower suitability requirements than

non-accredited, or non-angel, investors. Brannon, an outside director of Neogence,

was found liable to the accredited investors for repeating the first-hand information

provided to him by Cummings, an executive officer of Neogence, about the Verizon

opportunity.

      The applicability of the Director Safe Harbor provision in the North Carolina

Business Corporation Act to an outside director, who is alleged to be liable under the

North Carolina Securities Act appears to be an issue of first impression in North

Carolina.   This Court looks to decisions of both the federal courts and sister

jurisdictions for guidance on issues of first impression, particularly where dealing



                                             4
                                   PIAZZA V. KIRKBRIDE

                       TYSON, J., concurring in part, dissenting in part.



with Model or Uniform Acts. See, e.g., Cook v. Wake Cnty. Hosp. Sys., 125 N.C. App.
618, 623, 482 S.E.2d 546, 550 (1997).

       The Fourth Circuit’s analysis and holding in Dellastatious v. Williams, 242
F.3d 191 (2001) is together instructive and applicable to this case. In Dellastatious,

the United States Court of Appeals for the Fourth Circuit applied Virginia’s Director

Safe Harbor statute to the Virginia Securities Act. The defendants were both outside

directors of LaserVision Technologies, Inc. (“LaserVision”).                The president of

LaserVision invited the plaintiff, Dellastatious, to become an equity investor in

Surround Vision Advanced Imaging, Inc. (“SAIL”), a limited liability company formed

by LaserVision to finance the marketing of LaserVision’s technology. Id. at 193.

       In reaching his decision to invest, the plaintiff asserted he relied upon an

Offering Memorandum prepared by the president of LaserVision, LaserVision’s

attorney, and two officers of SAIL. Id. SAIL ceased operations shortly thereafter.

       Dellastatious and another shareholder included the two outside directors of

LaserVision as defendants in a lawsuit and alleged the Offering Memorandum was

materially misleading. Id. The plaintiff alleged the defendants, although not directly

liable for the securities fraud, were liable as “control persons,” and subject to liability

under both the federal Securities Exchange Act of 1934 and the Virginia Securities

Act. Id. at 194.




                                               5
                                  PIAZZA V. KIRKBRIDE

                      TYSON, J., concurring in part, dissenting in part.



      Dellastatious appealed to the United States Court of Appeals for the Fourth

Circuit from the district court’s grant of summary judgment in favor of and dismissing

the defendant directors. Id. The Court of Appeals presumed, without deciding, the

defendants were “control persons” under federal and Virginia law. Id. at 195 (citing

15 U.S.C. § 78t(a) (extending liability to “every person who, directly or indirectly,

controls” one liable for securities violations); Va. Code § 13.1-522(C) (extending

liability to “every person who directly or indirectly controls” one liable for securities

violations, “including every partner, officer, or director of such a person”)).

      Similar to the provisions of the North Carolina Securities Act, a “control

person” can avoid liability under the Virginia Securities Act by proving that he “did

not know, and in the exercise of reasonable care could not have known, of the

existence of the facts by reason of which the liability is alleged to exist.” Id. at 194

(quoting Va. Code § 13.1-522(C)); compare N.C. Gen. Stat. § 78A-56(a)(2).

      The Court of Appeals explained:

             One way to determine whether [the defendants] acted with
             “reasonable care” pursuant to Va. Code § 13.1-522(C), is to
             consider whether they complied with the duties established
             for directors under state law. Virginia Code § 13.1-690
             establishes “the standard by which to evaluate a director’s
             discharge of duties in Virginia.” Willard v. Moneta Bldg.
             Supply, Inc., 258 Va. 140, 515 S.E.2d 277, 284 (Va. 1999).
             If a director acts in accordance with that standard, Va.
             Code § 13.1-690(C) provides a “safe harbor” that shields a
             director from liability “for any action taken as a director, or
             any failure to take any action.” Va. Code § 13.1-690(C); see
             also Willard, 515 S.E.2d at 284 (discussing § 13.1-690(C)’s


                                              6
                                 PIAZZA V. KIRKBRIDE

                     TYSON, J., concurring in part, dissenting in part.



            safe harbor provision); WLR Foods, Inc. v. Tyson Foods,
            Inc., 65 F.3d 1172, 1183 (4th Cir. 1995) (same). Although
            the few cases interpreting section 13.1-690 have concerned
            protections afforded directors under the business judgment
            rule, the statutory text is in no way limited to that. In light
            of 13.1-690(C)’s expansive safe harbor provision, it seems
            unlikely that section 13.1-522(C) would hold directors to a
            higher standard of care than that set forth under section
            13.1-690.

Id. at 195-96 (emphasis supplied).

      Here, Brannon’s counsel requested North Carolina Civil Pattern Jury

Instruction 807.50, which tracks the language of the Director Safe Harbor statute,

N.C. Gen. Stat. § 55-8-30. The statute reads:

            (a) A director shall discharge his duties as a director,
            including his duties as a member of a committee:
                  (1) In good faith;
                  (2) With the care an ordinarily prudent person in a
                  like position would exercise under similar
                  circumstances; and
                  (3) In a manner he reasonably believes to be in the
                  best interests of the corporation.

            (b) In discharging his duties a director is entitled to rely on
            information, opinions, reports, or statements, including
            financial statements and other financial data, if prepared
            or presented by:
                   (1) One or more officers or employees of the
                   corporation whom the director reasonably believes
                   to be reliable and competent in the matters
                   presented;
                   (2) Legal counsel, public accountants, or other
                   persons as to matters the director reasonably
                   believes are within their professional or expert
                   competence; or



                                             7
                                  PIAZZA V. KIRKBRIDE

                      TYSON, J., concurring in part, dissenting in part.



                    (3) A committee of the board of directors of which
                    he is not a member if the director reasonably
                    believes the committee merits confidence.

             (c) A director is not entitled to the benefit of subsection (b)
             if he has actual knowledge concerning the matter in
             question that makes reliance otherwise permitted by
             subsection (b) unwarranted.

             (d) A director is not liable for any action taken as a director,
             or any failure to take any action, if he performed the duties
             of his office in compliance with this section. The duties of a
             director weighing a change of control situation shall not be
             any different, nor the standard of care any higher, than
             otherwise provided in this section.

N.C. Gen. Stat. § 55-8-30 (emphasis supplied). This statute permits and encourages

a director to serve the board for the corporation and communicate statements he

received without fear of “being judicially second-guessed.” HAJMM, 94 N.C. App. at

10, 379 S.E.2d at 873.

      For comparison, the Virginia safe harbor statute interpreted by the Court of

Appeals in Dellastatious reads:

             A. A director shall discharge his duties as a director,
             including his duties as a member of a committee, in
             accordance with his good faith business judgment of the
             best interests of the corporation.

             B. Unless he has knowledge or information concerning the
             matter in question that makes reliance unwarranted, a
             director is entitled to rely on information, opinions, reports
             or statements, including financial statements and other
             financial data, if prepared or presented by:




                                              8
                                  PIAZZA V. KIRKBRIDE

                      TYSON, J., concurring in part, dissenting in part.



             1. One or more officers or employees of the corporation
             whom the director believes, in good faith, to be reliable and
             competent in the matters presented;

             2. Legal counsel, public accountants, or other persons as
             to matters the director believes, in good faith, are within
             the person’s professional or expert competence; or

             3. A committee of the board of directors of which he is not
             a member if the director believes, in good faith, that the
             committee merits confidence.

             C. A director is not liable for any action taken as a director,
             or any failure to take any action, if he performed the duties
             of his office in compliance with this section.

             D. A person alleging a violation of this section has the
             burden of proving the violation.

Va. Code § 13.1-690 (emphasis supplied). The statutory schemes in both states are

almost identical.

      The Dellastatious Court determined summary judgment was properly granted

in favor of the defendant outside directors to be dismissed from the plaintiffs’ claim

under the anti-fraud statute. Id. at 197. The directors complied with Virginia’s

standards for directorial duties, and they likewise acted with reasonable care under

§ 13.1-690(B), the safe harbor provision. Id. They served as outside directors on

LaserVision’s board, because they had invested $2.2 million of their own money in

LaserVision, as Brannon had invested his own money in Neogence. Id. at 196.

      Also like Brannon, these outside directors were not experts on the LaserVision

technology and had no role in SAIL’s plan to market the technology. Id. at 196-97. It


                                              9
                                  PIAZZA V. KIRKBRIDE

                      TYSON, J., concurring in part, dissenting in part.



was reasonable for the directors to delegate the creation and review of SAIL’s offering

documents to SAIL’s officers and attorney. Id. By virtue of their positions or areas of

expertise, the officers, like the executive officers Rice, Kirkbride and Cummings for

Neogence, were far more intimately involved with the production of the offering

presentations, statements, and documents.

      The majority’s opinion offers the notion that Brannon has waived his right to

assert the protections afforded to him under the Director Safe Harbor statute,

because he failed to raise the issue as an “affirmative defense.” The North Carolina

Rules of Civil Procedure govern the pleading requirements for an affirmative defense.

             In pleading to a preceding pleading, a party shall set forth
             affirmatively accord and satisfaction, arbitration and
             award, assumption of risk, contributory negligence,
             discharge in bankruptcy, duress, estoppel, failure of
             consideration, fraud, illegality, injury by fellow servant,
             laches, license, payment, release, res judicata, statute of
             frauds, statute of limitations, truth in actions for
             defamation, usury, waiver, and any other matter
             constituting an avoidance or affirmative defense.

N.C. Gen. Stat. § 1A-1, Rule 8(c) (2015).

      The Director Safe Harbor provision is not included in the extensive list of

affirmative defenses set forth in Rule 8(c). No authority shows a director’s assertion

of the protection he is afforded under N.C Gen. Stat. § 55-8-30 must be specifically

pled as an affirmative defense, nor was this issue raised by Plaintiffs either at trial,

or upon Brannon’s request for the instruction. The parties do not dispute that



                                             10
                                  PIAZZA V. KIRKBRIDE

                      TYSON, J., concurring in part, dissenting in part.



Brannon was an independent, outside director of Neogence and the statements he

made to Plaintiffs were merely a repetition of what he was told by Cummings.

       The requested jury instruction must be given whenever “more than a scintilla

of evidence” is introduced in support. Blum, 121 N.C. App. at 169, 465 S.E.2d at 18

(reversing trial court for failure to issue punitive damages instruction that was

supported by “more than a scintilla” of evidence).

       Contrary to Plaintiffs’ and the majority opinion’s assertion, evidence was

presented to the jury to show Brannon completely relied upon Cummings’ statements

about the meeting in New York in making the alleged representation. Plaintiffs’

counsel read into evidence Brannon’s deposition testimony, in which he explained

that he relied on Cummings in repeating information about the Verizon opportunity

to both Plaintiffs:

              Q: Okay. And you indicated that there was an opportunity
              to be the featured augmented reality on Verizon
              applications; is that correct?

              A: That’s what John Cummings told David Kirkbride,
              myself, Robert Rice, and I think Larry [Piazza] as well.

              Q: Okay. You would not agree that these e-mails were
              made in the context of seeking an investment in the
              company?

              A: This is to show information to make a decision.

              Q: To make what decision?




                                             11
                                   PIAZZA V. KIRKBRIDE

                       TYSON, J., concurring in part, dissenting in part.



             A: How we’re going. How the place is going. Its first 50,000.
             How we’re progressing. John [Cummings] was the
             marketer guy and the – again, he was the one that had the
             Verizon connection that had the meeting.

             Q: Do you know whether John Cummings actually met
             with somebody at Verizon?

             A: He said he did.

             Q: Okay. And you simply took his word for it?

             A: Yes.

             Q: And you took his word for the fact that your company,
             Neogence, had an opportunity to become the featured
             augmented reality on Verizon applications?

             A: Yes, I did. And that’s why my e-mail said Robert [Rice]
             have [sic] all the details and John [Cummings] have all the
             details.

             Q: You have no personal idea as to whether any such
             representation was made to John Cummings by anyone
             from Verizon?

             A: No, sir.

      Plaintiffs argue that even if the Safe Harbor provision applies, Brannon was

acting unilaterally and not as a director. Plaintiffs argue an individual director has

no legal authority to act on behalf of the corporation; rather, that authority resides

exclusively in the entire board of directors, in whom the management of the affairs of

the corporation is entrusted. N.C. Gen. Stat. § 55-8-01 (2015). This assertion is

without merit.



                                              12
                                 PIAZZA V. KIRKBRIDE

                     TYSON, J., concurring in part, dissenting in part.



      Everyone agrees Neogence required additional funds immediately to capitalize

on the Verizon opportunity, and that this was the sole reason for Brannon’s efforts to

secure financing. While Plaintiffs argue Brannon was not acting as a director when

soliciting investments for Neogence, neither they nor the majority suggests any

reasonable explanation whatsoever to show why Brannon would otherwise solicit

equity angel investments for the company.

      To require every communication a director has with a third party to be formally

approved in advance by the Board or to be made by the Board as a whole is

unreasonable. Like most high risk start-up companies, the mission of Neogence was

to raise funds to develop a working model to meet the Verizon demonstration

deadline. Every solicitation and communication (email, phone call, etc.) in

furtherance of the company’s stated goal cannot reasonably require prior formal

approval by the Board. Contrary to Plaintiffs’ assertion, Brannon was acting as a

“director” when he made the statement to Plaintiffs and the evidence shows he is

entitled to the Director Safe Harbor jury instruction.

      The majority’s unnecessarily restrictive reading of the Safe Harbor provision

will discourage qualified persons from agreeing to serve as unpaid, independent

outside directors for corporate governance. If a director, particularly an independent

outsider, cannot rely upon the statements of company employees, officers, and




                                            13
                                     PIAZZA V. KIRKBRIDE

                         TYSON, J., concurring in part, dissenting in part.



consultants in soliciting funds without being subject to securities fraud liability the

majority imposes here, there is little incentive to serve at all.

      It is undisputed that one of Brannon’s roles as a non-officer, outside,

independent director in the company was to recruit investors. It is also undisputed

that his sole means of recruiting investors was to rely upon information provided by

and statements made by Neogence employees, Cummings, Rice and Kirkbride, whose

roles as executive officers were to create opportunities, disseminate information, and

market the company. Brannon’s requested Director Safe Harbor instruction is clearly

supported by the evidence. The trial court committed reversible error by failing to

provide the requested Director Safe Harbor instructions to the jury. Blum, 121 N.C.

App. at 169, 465 S.E.2d at 18.

                                   II. Inconsistent Verdicts

      Brannon was found liable to both Piazza and Lampuri under the provision of

the North Carolina Securities Act, which provides:

             (a) Any person who:

             .   .   .   .

             (2) Offers or sells a security by means of any untrue
             statement of a material fact or any omission to state a
             material fact necessary in order to make the statements
             made, in the light of the circumstances under which they
             were made, not misleading (the purchaser not knowing of
             the untruth or omission), and who does not sustain the
             burden of proof that he did not know, and in the exercise of
             reasonable care could not have known, of the untruth or


                                                14
                                 PIAZZA V. KIRKBRIDE

                     TYSON, J., concurring in part, dissenting in part.



             omission, is liable to the person purchasing the security
             from him, who may sue either at law or in equity to recover
             the consideration paid for the security . . . .

N.C. Gen. Stat. § 78A-56(a)(2) (2015).

                                A. Standard of Review

      Whether Brannon should have been granted a new trial because the verdicts

were inconsistent is reviewed for an abuse of discretion. Seaman v. McQueen, 51 N.C.

App. 500, 505, 277 S.E.2d 118, 121 (1981) (citation and quotation marks omitted).

                               B. Statements to Piazza

                         1. Brannon’s Statements to Piazza

      Brannon and Piazza had been personal and professional friends since they

attended medical school as classmates in the 1980’s. The record shows and Piazza

considers himself to be a high risk and qualified “angel investor.” Piazza was heavily

involved in Neogence as an investor/creditor prior to when the Verizon opportunity

arose. Rice, founder and CEO of Neogence, had previously requested Piazza to serve

the company as an “advisory board member” due to his “professional qualifications”

and “expertise.”

      Piazza initially learned of Neogence from Brannon in January 2010. The

following month, Piazza invested $50,000.00 in the company. Piazza raises no issues

with regard to his initial $50,000.00 investment.               Following Piazza’s initial




                                            15
                                  PIAZZA V. KIRKBRIDE

                      TYSON, J., concurring in part, dissenting in part.



investment, Rice testified Piazza expressed interest in increasing his equity stake in

the company.

      According to Rice, Piazza wanted to be “kept up to date on what we were doing,”

“who we were talking to,” and “what risks we were looking at.” Because of Piazza’s

established investments, membership on the board, tolerance for risks, and interest

in further investing in Neogence, he was often copied on internal communications

within the company.

      Brannon testified in his deposition that “[Piazza] and all these people want to

know how the Verizon meeting went, and this is what I got back was this information

[from Cummings].” From what Cummings told him, Brannon believed Neogence had

the opportunity to become the featured alternate reality application on Verizon

phones.

      On 30 April 2010, Piazza received the email from Brannon that is the subject

of this litigation. The email was also sent to Kirkbride, Rice, and others. Brannon

did not send the email to Lampuri. The email states in its entirety:

             Guys John Cummings just had a meeting in NY with
             Verizon. We need $100-200K ASAP, in 3-4 weeks we
             go back to Verizon we have an oppurtnity [sic] to be
             their featured AR. Rob is going to send out a summary
             later today. I know all of you are BUSY!!! I need you to
             give a few minutes to look at this potential. THANK YOU
             for your TRUST!! Greg




                                             16
                                 PIAZZA V. KIRKBRIDE

                     TYSON, J., concurring in part, dissenting in part.



      Brannon immediately urged Piazza to speak with Cummings directly about

the Verizon opportunity. On 1 May 2010, the following day, Piazza called Cummings.

Cummings stated to Piazza that he had met with the Verizon executive of new

technologies the day before and Neogence had “an amazing opportunity to be on every

Verizon Droid phone.” Piazza testified there was no differences between Brannon’s

and Cummings’ statements to him. Piazza also independently spoke a few days later

with David Kirkbride, the CFO and licensed attorney, who “described [the] identical

situation” as Brannon and Cummings.

      Brannon and Piazza spoke on the telephone numerous times between the time

the April 30th email was sent and 28 May 2010, the day Piazza made his $150,000.00

additional investment. Evidence shows Brannon described the opportunity each time

consistently with the initial email and Cummings’ statements.

      Cummings and Kirkbride traveled to Maine without Brannon to meet face-to-

face with Piazza and further discuss the Verizon opportunity. Testimony shows they

“reiterated the same opportunity.” Piazza invested an additional $150,000.00 in

Neogence two days after this meeting in Maine. Both Piazza and Lampuri made the

investments at issue only after face-to-face meetings with Cummings, without

Brannon’s presence, during which Cummings specifically described the opportunity

to be a featured application on Verizon phones.

                           2. Rice’s Statements to Piazza



                                            17
                                   PIAZZA V. KIRKBRIDE

                       TYSON, J., concurring in part, dissenting in part.



      Piazza and Rice had met through Brannon about fifteen years before this

controversy arose. Cummings told Rice about the Verizon meeting in New York.

According to Rice, Cummings told him Neogence had the opportunity to “go back to

Verizon” in three to four weeks, demonstrate their technology, and possibly become a

featured alternate reality application on Verizon phones.                   Like Brannon, Rice

understood that Verizon had invited Neogence to present a functioning

demonstration of Mirascape’s capabilities directly to Verizon.

      Rice sent an email to Piazza, Brannon, and others on 30 April 2010 at 7:14

p.m., less than two hours after Brannon’s email set out above was sent to Piazza.

Rice testified his email was sent “in reference to Brannon’s [earlier] email.” Rice

testified he communicated everything Cummings had told him about the meeting in

New York in this email. Cummings was the only person to whom Rice had spoken

about the meeting in New York. The record shows Rice’s email contained “exactly”

what Cummings told him, and explains Cummings’ meeting with McGarry Bowen

and the director of new technologies at Verizon in New York. The email states:

             Verizon responded extremely well to this and asked how
             we differentiate ourselves from others like Layar. The
             answer, simply put, is that we are focusing on empowering
             the user to create content, as well as building a vibrant
             virtual goods marketplace, again centered on the user.

             . . . .

             While we have been seeking $200k in additional angel
             funding to meet our milestones and deliverables June for


                                              18
                                   PIAZZA V. KIRKBRIDE

                       TYSON, J., concurring in part, dissenting in part.



            Allied and July for a public beta launch), we now have an
            opportunity to go back to Verizon in about three weeks
            to blow their minds with a demo that shows everything
            we are doing with Allied, as well as all of the earthmark
            stuff (and some of the early social marketplace
            functionality). The opportunity here is to become the
            featured AR application for Verizon, OEM’d on all of the
            DROID smartmobiles, and leverage their marketing. Even
            bigger, if we can pull this off with Verizon, it puts us
            squarely in the limelight of catching the eyes of other
            Fortune 100 companies for marketing, promotions, and
            strategic partnerships.

            The challenge here, is that we have to jump to warp speed
            to accelerate development . . . not only to meet our
            milestones, but to WOW Verizon. This is a one-shot
            opportunity. As things currently are, we are crawling
            along to meeting the milestones, but there is no way we
            can deliver the perfect demo for Verizon without immediate
            funding. I need resources to bring on additional developers
            as a strike team to do this fast, hard, and well. Not only do
            we need to take the app and the website to the next level,
            but we need to make it look fantastic, as well as the actual
            demo/presentation . . . This is a huge chance and
            opportunity, but we can’t do it alone. We need help finding
            additional angel capital that can make a decision and move
            quickly.

(emphasis supplied).

      On 3 May 2010, Rice sent an email to Piazza, Cummings, Kirkbride, and

Brannon, which discusses the timeline for preparation of the demo and the need for

immediate additional funding. Rice sent another email to the identical group on 6

May 2010, which provides a breakdown of milestones for the development team and

stated he would “like to close” $200,000.00 in funding before the end of the month.



                                              19
                                 PIAZZA V. KIRKBRIDE

                     TYSON, J., concurring in part, dissenting in part.



On 11 May 2010, Rice sent an email to Piazza stating a target date for the demo as 4

June 2010.

      Rice emailed Piazza again on 25 May 2010, and stated, “I’ll do whatever it

takes to get you on board[,]” and “I can’t move this company forward without you.”

According to Rice, Piazza asked him numerous times what would happen “if we don’t

do Verizon.” Rice told Piazza there were many other opportunities and “Verizon is

one path among many.” All these communications and events occurred prior to

Piazza’s additional investment in Neogence that is the subject of this litigation.

There are no facts or evidence whatsoever to support a finding or conclusion that

Brannon defrauded Piazza and Rice did not.

                        3. Jury Verdicts on Piazza’s Claims

      Both Rice and Brannon relied upon Cummings, the Chief Operating Officer of

Neogence, as their source of first-hand information about the Verizon meeting and

basis of the opportunity. It is undisputed from the testimony and transcript that

Brannon and Rice repeated exactly the same information to the angel investors, which

both had received from Cummings. It is also undisputed that statements Brannon

made in follow-up conversations with Piazza were consistent with the statement in

his original 30 April 2010 email to Piazza.

      Issues 1 and 5 on the jury’s completed verdict form state:




                                            20
                                   PIAZZA V. KIRKBRIDE

                       TYSON, J., concurring in part, dissenting in part.



             ISSUE 1:

             Did Defendant, Gregory Brannon, in soliciting the Plaintiff
             Lawrence Piazza, to pay money for a security, make a
             statement which was materially false or misleading, or
             which under the circumstances was materially false or
             misleading, or which under the circumstances was
             materially false or misleading because of the omission of
             other facts, where the Plaintiff, Lawrence Piazza, was
             unaware of the true or omitted facts?

             ANSWER: YES

             . . . .

             ISSUE 5:

             Did Defendant, Robert Rice, in soliciting the Plaintiff
             Lawrence Piazza, to pay money for a security, make a
             statement which was materially false or misleading, or
             which under the circumstances was materially false or
             misleading, or which under the circumstances was
             materially false or misleading because of the omission of
             other facts, where the Plaintiff, Lawrence Piazza, was
             unaware of the true or omitted facts?

             ANSWER: NO

      If Rice’s 30 April 2010 email was not materially false or misleading, then

Brannon’s 30 April 2010 email, sent less than two hours earlier with statements

entirely consistent with Rice’s email and based upon the same source, could not be

materially false or misleading. Under Rule 59 of the Rules of Civil Procedure, a new

trial may be granted based upon, inter alia, “[a]ny irregularity by which any party

was prevented from having a fair trial,” or “[a]ny other reason heretofore recognized



                                              21
                                   PIAZZA V. KIRKBRIDE

                       TYSON, J., concurring in part, dissenting in part.



as grounds for new trial.” N.C. Gen. Stat. § 1A-1, Rule 59(a)(1) and (9) (2015). Where

a jury’s answers to issues “are so contradictory as to invalidate the judgment, the

practice of the Court is to grant a new trial . . . because of the evident confusion.”

Palmer v. Jennette, 227 N.C. 377, 379, 42 S.E.2d 345, 347 (1947) (citation omitted).

       The majority’s opinion focuses on Defendants’ burden of proof, and states, “[a]

jury verdict imposing liability on one of two defendants in an action is not a

‘miscarriage of justice’ when one defendant testifies to the benefit of his reasonable

care defense and the other defendant remains silent and fails to carry his burden.”

However, issues 1 and 5 submitted to the jury do not concern Defendants’ burden of

proof. These issues pertain solely to whether the statements of Rice and Brannon to

Piazza were materially false or misleading.

       There is simply no evidence in the record and before the jury to support the

verdict finding that “the Plaintiff, Lawrence Piazza, was unaware of the true or

omitted facts(,)” to acquit Rice and convict Brannon of securities fraud. The trial

court abused its discretion in denying Brannon a new trial, where the statements

Brannon and Rice made to Piazza were identical and communicated to Piazza within

two hours of each other. On this ground, I also vote to grant a new trial on Brannon’s

liability to Piazza.

                               B. Statements to Lampuri

                         1. Brannon’s Statement’s to Lampuri



                                              22
                                  PIAZZA V. KIRKBRIDE

                      TYSON, J., concurring in part, dissenting in part.



      The background and knowledge of Piazza and Lampuri are different. Lampuri

first learned about Neogence from Brannon in February of 2010 during Lampuri’s

wife’s prenatal visit to Brannon’s medical office. Brannon did not send an email to

Lampuri. Brannon allegedly made the statement to Lampuri on 25 May 2010, during

another of his wife’s pre-natal visits to Brannon’s office.

      Lampuri testified Brannon told him, “our director of sales just got back from

New York City at a meeting. There were Verizon executives there, and they were

absolutely blown away by our technology” and Neogence needed to create a

functioning demonstration of Mirascape to show Verizon. According to Lampuri,

Brannon stated, “[t]hey’re going [to be] pre-installed on all Verizon phones.”

      As with Piazza, Brannon urged Lampuri to call Robert Rice or John Cummings

to discuss the opportunity. Lampuri met personally with Cummings, Kirkbride and

Rice in July of 2010. The last time Brannon spoke with Lampuri about the Verizon

opportunity was 25 May 2010.          Lampuri did not invest in the company until

September 2010, and only then after face-to-face meetings with the officers of

Neogence without Brannon present.

                           2. Rice’s Statements to Lampuri

      During the July 2010 meeting, Cummings assumed the lead role in the

presentation to Lampuri, and said the “exact same thing” that Brannon had told him

about Verizon. According to Cummings, Neogence had the opportunity to be a pre-



                                             23
                                 PIAZZA V. KIRKBRIDE

                     TYSON, J., concurring in part, dissenting in part.



loaded application on all Verizon Droid phones. Rice reiterated “the deal was very

much real. It was a real opportunity.” Rice stated “the funds that they were seeking

were to get this demo up and doing – up and coming to show Verizon.” Lampuri met

with Cummings and Rice again, without Brannon, on a later date. Cummings told

him “the exact same thing” and Rice reiterated that “the deal was very much real.”

                       3. Jury Verdicts on Lampuri’s Claims

      I concur with the majority opinion’s holding that Brannon has failed to meet

the high burden on appeal to show the trial court abused its discretion by denying

Brannon a new trial based upon the inconsistent jury’s verdicts on Lampuri’s claims.

While reasonable minds may differ and easily reach a contrary conclusion, Brannon

has failed to show these inconsistencies between the verdicts against him and in favor

of Rice on Lampuri’s claims arise to show an abuse of discretion.

      Unlike Brannon, the record does not show Rice made any direct statements to

Lampuri, other than to reiterate Cummings’ statements by declaring the opportunity

was “very much real.” The statements made by Brannon and Rice to Lampuri contain

sufficient dissimilarities to preclude a finding of abuse of discretion to award a new

trial on the ground of inconsistent verdicts on Lampuri’s claims.

                                        III. Conclusion

      The trial court erred by refusing to provide Brannon’s requested Director Safe

Harbor jury instruction on both Plaintiffs’ claims, which was supported by the



                                            24
                                   PIAZZA V. KIRKBRIDE

                       TYSON, J., concurring in part, dissenting in part.



evidence. Plaintiffs failed to offer any evidence to show Brannon was not acting as a

director at all times he communicated with Plaintiffs and he was not otherwise

entitled to the Director Safe Harbor instruction.

       The instruction is warranted where evidence tends to show the director relied

upon statements, presentations, and business data, even though the plaintiffs may

have suffered investment losses. The director’s reliance must be in good faith and

reasonable.   Here, there is no evidence to the contrary.               Whether an outside,

independent, and non-compensated director can rely upon corporate information

received from the executive officers and be protected by N.C. Gen. Stat. § 55-8-30(d)

is a question of fact, which must be supported by the evidence and found by the jury

after a proper Director Safe Harbor instruction from the trial court.

       “[I]t is the duty of the trial court to charge the law applicable to the substantive

features of the case arising on the evidence.” Blum, 121 N.C. App. at 168, 465 S.E.2d

at 18. “Once a party has aptly tendered a request for a specific instruction, correct in

itself and supported by the evidence, failure of the trial court to render such

instruction, in substance at least, is error.” Id. (citations omitted).         Brannon is

entitled to a new trial against both Plaintiffs due to the trial court’s failure to provide

the requested instruction.

       The trial court also abused its discretion in denying Brannon a new trial, where

the statements Brannon and Rice made to Piazza were identical in time and content,



                                              25
                                  PIAZZA V. KIRKBRIDE

                      TYSON, J., concurring in part, dissenting in part.



which renders the verdicts holding Brannon liable to Piazza and absolving Rice of

liability “so contradictory as to invalidate the judgment.” Palmer, 227 N.C. at 379, 42

S.E.2d at 347. I concur with the majority opinion’s holding that Brannon failed to

meet the high burden on appeal show the trial court abused its discretion by denying

Brannon a new trial based upon the jury’s apparently inconsistent verdicts on

Lampuri’s claims against Brannon and Rice.

      As I vote to award a new trial on multiple and alternate grounds, the trial

court’s award of attorney fees and court costs must also be reversed. I respectfully

concur in part and dissent in part.




                                             26